Exhibit 10(a)

HARRIS CORPORATION RETIREMENT PLAN

(AMENDED AND RESTATED EFFECTIVE OCTOBER 1, 2015)



--------------------------------------------------------------------------------

Harris Corporation Retirement Plan

(Amended and Restated Effective October 1, 2015)

Table of Contents

 

     Page  

ARTICLE 1 TITLE

     1   

ARTICLE 2 DEFINITIONS

     1   

ARTICLE 3 PARTICIPATION

     17     

Section 3.1.

  

Eligibility for Participation

     17     

Section 3.2.

  

Election of Pre-Tax Contributions, Designated Roth Contributions and After-Tax
Contributions

     18     

Section 3.3.

  

Transfers to Affiliates

     19   

ARTICLE 4 PRE-TAX, DESIGNATED ROTH, MATCHING AND PROFIT SHARING CONTRIBUTIONS

     19     

Section 4.1.

  

Pre-Tax Contributions and Designated Roth Contributions

     19     

Section 4.2.

  

Matching Contributions

     22     

Section 4.3.

  

Profit Sharing Contributions

     24     

Section 4.4.

  

Deposit of Contributions

     24     

Section 4.5.

  

Form of Contributions

     25   

ARTICLE 5 AFTER-TAX AND ROLLOVER CONTRIBUTIONS

     25     

Section 5.1.

  

After-Tax Contributions

     25     

Section 5.2.

  

Rollover Contributions

     26   

ARTICLE 6 LIMITATIONS ON CONTRIBUTIONS

     27     

Section 6.1.

  

Annual Limit on Pre-Tax Contributions and Designated Roth Contributions

     27     

Section 6.2.

  

Limits on Contributions for Highly Compensated Employees

     30     

Section 6.3.

  

Maximum Annual Additions under Section 415 of the Code

     40     

Section 6.4.

  

Other Limitations on Employer Contributions

     42   

ARTICLE 7 TRUST AND INVESTMENT FUNDS

     43     

Section 7.1.

  

Trust

     43     

Section 7.2.

  

Investments

     43   

ARTICLE 8 PARTICIPANT ACCOUNTS AND INVESTMENT ELECTIONS

     44     

Section 8.1.

  

Participant Accounts

     44   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page    

Section 8.2.

  

Investment Elections

     46     

Section 8.3.

  

Valuation of Funds and Plan Accounts

     47     

Section 8.4.

  

Valuation of Units within the Harris Stock Fund

     48     

Section 8.5.

  

Allocation of Contributions Other than Profit Sharing Contributions

     48     

Section 8.6.

  

Allocation of Profit Sharing Contributions

     49     

Section 8.7.

  

Correction of Error

     49   

ARTICLE 9 WITHDRAWALS AND DISTRIBUTIONS

     49     

Section 9.1.

  

Withdrawals Prior to Termination of Employment

     49     

Section 9.2.

  

Distribution of Account upon Termination of Employment

     55     

Section 9.3.

  

Time and Form of Distribution upon Termination of Employment

     57     

Section 9.4.

  

Payment of Small Account Balances

     60     

Section 9.5.

  

Medium and Order of Withdrawal or Distribution

     60     

Section 9.6.

  

Direct Rollover Option

     61     

Section 9.7.

  

Designation of Beneficiary

     62     

Section 9.8.

  

Missing Persons

     64     

Section 9.9.

  

Distributions to Minor and Disabled Distributees

     64     

Section 9.10.

  

Payment of Group Insurance Premiums

     65     

Section 9.11.

  

Dividends in Respect of the Harris Stock Fund

     65   

ARTICLE 10 LOANS

     66     

Section 10.1.

  

Making of Loans

     66     

Section 10.2.

  

Restrictions

     67     

Section 10.3.

  

Default

     67     

Section 10.4.

  

Applicability

     68   

ARTICLE 11 SPECIAL PARTICIPATION AND DISTRIBUTION RULES

     68     

Section 11.1.

  

Change of Employment Status

     68     

Section 11.2.

  

Reemployment of a Terminated Participant

     68     

Section 11.3.

  

Employment by Affiliates

     69     

Section 11.4.

  

Leased Employees

     69     

Section 11.5.

  

Reemployment of Veterans

     70   

ARTICLE 12 SHAREHOLDER RIGHTS WITH RESPECT TO HARRIS STOCK

     74   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page    

Section 12.1.

  

Voting Shares of Harris Stock

     74     

Section 12.2.

  

Tender Offers

     74   

ARTICLE 13 ADMINISTRATION

     77     

Section 13.1.

  

The Administrative Committee

     77     

Section 13.2.

  

Named Fiduciaries

     79     

Section 13.3.

  

Allocation and Delegation of Responsibilities

     80     

Section 13.4.

  

Professional and Other Services

     80     

Section 13.5.

  

Indemnification and Expense Reimbursement

     80     

Section 13.6.

  

Claims Procedure

     81     

Section 13.7.

  

Notices to Participants

     83     

Section 13.8.

  

Notices to Administrative Committee or Employers

     83     

Section 13.9.

  

Electronic Media

     84     

Section 13.10.

  

Records

     84     

Section 13.11.

  

Reports of Trustee and Accounting to Participants

     84     

Section 13.12.

  

Limitations on Investments and Transactions/Conversions

     85   

ARTICLE 14 PARTICIPATION BY EMPLOYERS

     87     

Section 14.1.

  

Adoption of Plan

     87     

Section 14.2.

  

Withdrawal from Participation

     87     

Section 14.3.

  

Company, Administrative Committee, Compensation Committee, Finance Committee and
Investment Committee as Agents for Employers

     87     

Section 14.4.

  

Continuance by a Successor

     88   

ARTICLE 15 MISCELLANEOUS

     89     

Section 15.1.

  

Expenses

     89     

Section 15.2.

  

Non-Assignability

     89     

Section 15.3.

  

Employment Non-Contractual

     90     

Section 15.4.

  

Merger or Consolidation with Another Plan; Transfer Contributions; Transferred
Employees; Divestitures

     90     

Section 15.5.

  

Gender and Plurals

     92     

Section 15.6.

  

Statute of Limitations for Actions under the Plan

     92     

Section 15.7.

  

Applicable Law

     93     

Section 15.8.

  

Severability

     93   

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page    

Section 15.9.

  

No Guarantee

     93     

Section 15.10.

  

Plan Voluntary

     93   

ARTICLE 16 TOP-HEAVY PLAN REQUIREMENTS

     94     

Section 16.1.

  

Top-Heavy Plan Determination

     94     

Section 16.2.

  

Definitions and Special Rules

     95     

Section 16.3.

  

Minimum Contribution for Top-Heavy Years

     96   

ARTICLE 17 AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN, PLAN TERMINATION AND
CHANGE IN CONTROL

     97     

Section 17.1.

  

Amendment

     97     

Section 17.2.

  

Establishment of Separate Plan

     97     

Section 17.3.

  

Termination

     98     

Section 17.4.

  

Change in Control

     98     

Section 17.5.

  

Trust Fund to Be Applied Exclusively for Participants and Their Beneficiaries

     99   

SCHEDULE A Special Rules Applying to Transfer Contributions and Transferred
Employees

     1A   

SCHEDULE B Special Rules Applying to Divestiture Accounts and Divestiture
Participants

     1B   

 

-iv-



--------------------------------------------------------------------------------

ARTICLE 1

TITLE

The title of this Plan shall be the “Harris Corporation Retirement Plan.” This
Plan is an amendment and restatement of the Plan in effect as of September 30,
2015. This amendment and restatement shall be effective as of October 1, 2015.

The rights and benefits of any Participant whose employment with all Employers
and Affiliates terminates on or after October 1, 2015, and the rights and
benefits of any Beneficiary of any such Participant, shall be determined solely
by reference to the terms of the Plan as amended and restated herein, as such
plan may be amended from time to time.

The Plan is designated as a “profit sharing plan” within the meaning of U.S.
Treasury Regulation section 1.401-1(a)(2)(ii). In addition, the portion of the
Plan invested in the Harris Stock Fund is designated as an “employee stock
ownership plan” within the meaning of section 4975(e)(7) of the Code and, as
such, is designed to invest primarily in “qualifying employer securities” within
the meaning of section 4975(e)(8) of the Code.

ARTICLE 2

DEFINITIONS

As used herein, the following words and phrases shall have the following
respective meanings when capitalized:

Account. The aggregate of a Participant’s subaccounts described in Section 8.1
and such other subaccounts that may be established from time to time on behalf
of a Participant, to be credited with contributions made by or on behalf of the
Participant, adjusted for earnings and losses, and debited by distributions to
and withdrawals of the Participant and expenses.

Administrative Committee. The Employee Benefits Committee of the Company or any
successor thereto that is appointed pursuant to Section 13.1 to administer the
Plan.



--------------------------------------------------------------------------------

Reference herein to the Administrative Committee also shall include any person
or entity to whom the Administrative Committee has delegated any of its
authority pursuant to Section 13.3 to the extent of the delegation.

Affiliate. (a) A corporation that is a member of the same controlled group of
corporations (within the meaning of section 414(b) of the Code) as an Employer,
(b) a trade or business (whether or not incorporated) under common control
(within the meaning of section 414(c) of the Code) with an Employer, (c) any
organization (whether or not incorporated) that is a member of an affiliated
service group (within the meaning of section 414(m) of the Code) that includes
an Employer, a corporation described in clause (a) of this subdivision or a
trade or business described in clause (b) of this subdivision, or (d) any other
entity that is required to be aggregated with an Employer pursuant to
Regulations promulgated under section 414(o) of the Code.

After-Tax Account. The subaccount established pursuant to Section 8.1 to which
any after-tax contributions made for the benefit of a Participant pursuant to
Section 5.1, and earnings and losses thereon, are credited.

Beneficiary. A person entitled under Section 9.7 to receive benefits in the
event of the death of a Participant.

Board. The Board of Directors of the Company.

Break in Service. A period other than a period included in an Employee’s
Service; provided, however, that a Break in Service shall not include a period
of absence from employment not in excess of 24 consecutive months because of
(a) the Employee’s pregnancy, (b) the birth of the Employee’s child, (c) the
placement of a child with the Employee in connection with the Employee’s
adoption of such child or (d) the need of the Employee to care

 

2



--------------------------------------------------------------------------------

for any such child for a period beginning immediately following such birth or
placement. Notwithstanding the foregoing, the immediately preceding sentence
shall not apply unless the Employee timely furnishes to the Administrative
Committee or its delegate such information as it may reasonably require to
establish the reason for such absence and its duration.

CapRock Employee. An Eligible Employee of CapRock Communications, Inc. or a
subsidiary thereof (including without limitation, CapRock Government Solutions,
Inc.).

Change in Control. For the purposes hereof, a “Change in Control” shall be
deemed to have occurred if:

(i) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (a) by
the Company or any Subsidiary, (b) by any employee benefit plan sponsored or
maintained by the Company or any Subsidiary, (c) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) pursuant
to a Non-Control Transaction (as defined in paragraph (iii));

(ii) individuals who, on July 3, 2010, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to July 3, 2010,
whose appointment, election or nomination for election was approved by a vote of
at least two-thirds of the Incumbent Directors

 

3



--------------------------------------------------------------------------------

who remain on the Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall also be deemed to be an
Incumbent Director; provided, however , that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;

(iii) there is consummated a merger, consolidation, share exchange or similar
form of corporate reorganization of the Company or any such type of transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s shareholders (whether for such transaction or the issuance of
securities in the transaction or otherwise) (a “Business Combination”), unless
immediately following such Business Combination: (a) more than 60% of the total
voting power of the corporation resulting from such Business Combination
(including, without limitation, any company which directly or indirectly has
beneficial ownership of 100% of the Company Voting Securities) eligible to elect
directors of such corporation is represented by shares that were Company Voting
Securities immediately prior to such Business Combination (either by remaining
outstanding or being converted), and such voting power is in substantially the
same proportion as the voting power of such Company Voting Securities
immediately prior to the Business Combination, (b) no person (other than any
publicly traded holding company resulting from such Business Combination, or any
employee benefit plan sponsored or maintained by the Company (or the corporation
resulting from such Business Combination)) becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the

 

4



--------------------------------------------------------------------------------

corporation resulting from such Business Combination, and (c) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies the conditions
specified in (a), (b) and (c) shall be deemed to be a “Non-Control
Transaction”);

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or

(v) the Company consummates a direct or indirect sale or other disposition of
all or substantially all of the assets of the Company and its Subsidiaries.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

For the purposes of this definition of “Change in Control” the term “Subsidiary”
shall mean any entity of which the Company owns or controls, either directly or
indirectly, 50% or more of the outstanding shares of stock normally entitled to
vote for the election of directors or of comparable equity participation and
voting power.

Code. The Internal Revenue Code of 1986, as amended, and the rules and
Regulations promulgated thereunder.

 

5



--------------------------------------------------------------------------------

Company. Harris Corporation, a Delaware corporation, and any successor thereto.

Compensation. The following items of remuneration which a Participant is paid
for work or personal services performed for an Employer: (a) salary or wages,
including lump sum merit increases; (b) commission paid pursuant to a sales
incentive plan; (c) overtime premium, shift differential or additional
compensation in lieu of overtime premium; (d) compensation in lieu of vacation;
(e) any bonus or incentive compensation payable in the form of cash pursuant to
an Employer’s Annual Incentive Plan, an Employer’s Performance Reward Plan, or
other similar plan or award program adopted from time to time by an Employer;
and (f) any differential wage payment (within the meaning of Section 3401(h)(2)
of the Code) paid with respect to a period during which the Participant is
performing service in the uniformed services while on active duty for more than
30 days; provided, however, that Compensation also shall include any
remuneration which would have been paid to the Participant for work or personal
services performed for an Employer but for the Participant’s election to have
his or her compensation reduced pursuant to a qualified cash or deferred
arrangement described in section 401(k) of the Code, a cafeteria plan described
in section 125 of the Code or an arrangement providing qualified transportation
fringes described in section 132(f) of the Code; provided further that the
remuneration described in this paragraph shall be Compensation for purposes of
the Plan only if it is paid on or before the later of (i) 2  1/2 months after
the Participant’s severance from employment and (ii) the last day of the Plan
Year during which the Participant’s severance from employment occurs (the
“Timing Limitation”), except that the Timing Limitation shall not apply to
payments to a Participant who does not perform services for an Employer at the
time of payment by reason of Qualified Military Service to the extent

 

6



--------------------------------------------------------------------------------

that such payments do not exceed the amounts such Participant would have
received if the Participant had continued to perform services for the Employer
rather than entering Qualified Military Service.

Notwithstanding the foregoing, the following items also shall be excluded from
“Compensation”: (1) any extraordinary compensation of a recurring or
non-recurring nature, including one-time recognition awards and rewards under a
referral program of an Employer; (2) any award made or amount paid pursuant to
the Harris Corporation Equity Incentive Plan or any predecessor or successor
thereto, including, but not limited to, performance shares, stock options,
restricted stock, stock appreciation rights or other stock-based awards or
dividend equivalents; (3) severance pay, separation pay, special retirement pay
or parachute payments; (4) retention bonuses or completion bonuses, unless
authorized by the Administrative Committee in a uniform and nondiscriminatory
manner to be included in Compensation; (5) reimbursement or allowances with
respect to expenses incurred in connection with employment, such as tax
equalization, reimbursement for moving expenses, mileage or expense allowance or
education expenses; (6) indirect compensation such as employer-paid group
insurance premiums or contributions under this Plan or any other qualified
employee benefit plan, other than contributions described in the immediately
preceding paragraph or (7) payments under a nonqualified unfunded deferred
compensation plan.

Notwithstanding any provision herein to the contrary, the Compensation of a
Participant taken into account for any purpose under the Plan shall not exceed
$265,000 (as adjusted pursuant to section 401(a)(17)(B) of the Code). In
addition, in the Plan Year in which an Eligible Employee becomes a Participant,
only Compensation received on or after the date he or she becomes a Participant
shall be taken into account under the Plan. Finally, in no event shall
Compensation for purposes of this Plan include any amount that is not
“compensation” within the meaning of section 415(c)(3) of the Code and Treasury
Regulation section 1.415(c)-2.

 

7



--------------------------------------------------------------------------------

Compensation Committee. The Management Development and Compensation Committee of
the Board (or such other committee of the Board as the Board may designate from
time to time). Reference herein to the Compensation Committee also shall include
any person or entity to whom the Compensation Committee has delegated any of its
authority pursuant to Section 13.3 to the extent of the delegation.

Designated Roth Account. The subaccount established pursuant to Section 8.1 to
which any designated Roth contributions made for the benefit of a Participant
pursuant to Section 4.1, and earnings and losses thereon, are credited.

Disability. A Participant’s total and permanent physical or mental disability,
as evidenced by the Participant’s eligibility for disability benefits under
Title II or Title XVI of the Federal Social Security Act. A Participant’s
Disability shall be deemed to occur as of the effective date determined by the
Social Security Administration.

Effective Date. The effective date of this amendment and restatement of the
Plan, which, with respect to the Company and any other Employer as of
September 30, 2015, shall, except as otherwise provided herein, be October 1,
2015 and, with respect to an entity that becomes an Employer on or after
October 1, 2015, shall be the effective date as of which the Plan is adopted by
such entity.

Eligible Employee. An Employee other than an Employee (a) the terms of whose
employment are subject to a collective bargaining agreement which does not
provide for the participation of such Employee in the Plan; (b) who does not
receive any Compensation payable in United States dollars; (c) who is not
treated as an Employee of an Employer on such

 

8



--------------------------------------------------------------------------------

Employer’s payroll records (notwithstanding any determination by a court or
administrative agency that such individual is an Employee); (d) who is not a
United States citizen or a resident alien and who provides services in a
location other than the United States or (e) who is eligible to participate in,
or will be eligible to participate in after satisfaction of applicable age,
service or entry date requirements, any other United States tax-qualified
defined contribution plan sponsored or maintained by the Company or any of its
subsidiaries. No individual who renders services for an Employer shall be an
Eligible Employee if such individual renders services pursuant to an agreement
or arrangement (written or oral) (1) that such services are to be rendered by
the individual as an independent contractor; (2) with an entity, including a
leasing organization, that is not an Employer or Affiliate or (3) that contains
a waiver of participation in the Plan.

Eligible Profit Sharing Participant. For any Plan Year, a Participant who has
completed a Year of Service on or prior to the last day of the applicable Plan
Year and who is actively employed as an Eligible Employee on the last day of
such Plan Year; (b) was actively employed as an Eligible Employee during such
Plan Year but is not actively employed on the last day of such Plan Year due to
Leave of Absence or a period of Qualified Military Service; or (c) was actively
employed as an Eligible Employee during such Plan Year but terminated employment
during such Plan Year (1) on or after the attainment of age 55, (2) due to death
or Disability, (3) as a result of a Reduction in Force or (4) as a result of a
transfer from employment with an Employer to employment with an Affiliate that
is not an Employer.

Eligible Retirement Plan. Any of (i) an individual retirement account described
in section 408(a) of the Code (including a Roth IRA described in section 408A of
the Code), (ii) an individual retirement annuity described in section 408(b) of
the Code (including a Roth IRA

 

9



--------------------------------------------------------------------------------

described in section 408A of the Code, and excluding any endowment contract),
(iii) an employees’ trust described in section 401(a) of the Code which is
exempt from tax under section 501(a) of the Code, (iv) an annuity plan described
in section 403(a) of the Code; (v) an eligible deferred compensation plan
described in section 457(b) of the Code which is maintained by a state,
political subdivision of a state or any agency or instrumentality of a state or
political subdivision of a state which agrees to account separately for amounts
transferred into such plan and (vi) an annuity contract described in section
403(b) of the Code.

Employee. An individual whose relationship with an Employer is, under common
law, that of an employee.

Employer. The Company or any other entity that, with the consent of the
Compensation Committee, elects to participate in the Plan in the manner
described in Section 14.1, including any successor entity that is substituted
for an Employer pursuant to Section 14.4. If an Employer withdraws from
participation in the Plan pursuant to Section 14.2, or terminates its
participation in the Plan pursuant to Section 17.3, it shall thereupon cease to
be an Employer. An entity automatically shall cease being an Employer as of the
date it ceases to be an Affiliate, unless the Compensation Committee consents to
such entity’s continued participation in the Plan.

ERISA. The Employee Retirement Income Security Act of 1974, as amended, and the
rules and Regulations promulgated thereunder.

Finance Committee. The Finance Committee of the Board (or such other committee
of the Board as the Board may designate from time to time). Reference herein to
the Finance Committee also shall include any person or entity to whom the
Finance Committee has delegated any of its authority pursuant to Section 13.3 to
the extent of the delegation.

 

10



--------------------------------------------------------------------------------

Fiscal Year. The fiscal year of the Company.

Full-Time Employee. An Employee who regularly is scheduled by an Employer to
work 30 or more hours per week and who is not designated on the payroll records
of an Employer as a temporary employee, intern, or co-op employee.

Harris Stock. Common stock of the Company.

Harris Stock Fund. An investment option, the assets of which consist primarily
of shares of Harris Stock.

Highly Compensated Employee. For a Plan Year, any Employee who (a) is a 5%-owner
(as determined under section 416(i)(1) of the Code) at any time during the
current Plan Year or the preceding Plan Year or (b) for the preceding Plan Year,
was paid compensation in excess of $115,000 (as adjusted in accordance with
section 414(q)(1)(B) of the Code) from an Employer or Affiliate and was a member
of the “top-paid group” (as defined in section 414(q)(3) of the Code).

HITS Business Unit Employee. An Eligible Employee of Harris IT Services
Corporation.

Hour of Service. Each hour for which an Employee is paid or entitled to payment
for the performance of duties for an Employer.

Investment Committee. The Investment Committee of the Company. Reference herein
to the Investment Committee also shall include any person or entity to whom the
Investment Committee has delegated any of its authority pursuant to Section 13.3
to the extent of the delegation.

Leave of Absence. A period of interruption of the active employment of an
Employee granted by an Employer or Predecessor Company with the understanding
that the

 

11



--------------------------------------------------------------------------------

Employee will return to active employment at the expiration of such period (or
such extension thereof granted by the Employer or Predecessor Company). The term
“Leave of Absence” does not include a period of Qualified Military Service.

Legacy Crucial Employee. A HITS Business Unit Employee who as of June 28, 2013
was an Employee of Crucial Security Inc. and who is designated by Harris IT
Services Corporation as a “program support employee.”

Legacy HCS GS Employee. A HITS Business Unit Employee who as of December 28,
2013 was an Employee of the government solutions division of Harris Patriot
Healthcare Solutions LLC and who is designated by Harris IT Services Corporation
as a “program support employee.”

Legacy HTSC Employee. An Eligible Employee who as of June 30, 2007 (i) was an
Employee of Harris Technical Services Corporation and (ii) was a Participant in
the Plan.

Legacy MCS Employee. An Eligible Employee who as of July 1, 2011 was a MCS
Employee.

Matching Account. The subaccount established pursuant to Section 8.1 to which
any matching contributions made for the benefit of a Participant pursuant to
Section 4.2, and earnings and losses thereon, are credited.

Matching Eligibility Requirement. The period of Service that a Participant must
complete to permit the Participant to be eligible to receive matching
contributions pursuant to Section 4.2. For a HITS Business Unit Employee who
commenced employment with Harris IT Services Corporation prior to July 15, 2013,
such period is six months. For (i) a HITS Business Unit Employee who commences
employment with Harris IT Services Corporation on or after

 

12



--------------------------------------------------------------------------------

July 15, 2013 and (ii) an Eligible Employee other than a HITS Business Unit
Employee, such period is one Year of Service.

Maximum Contribution Percentage. The maximum percentage of a Participant’s
Compensation (other than PRP Compensation) for a payroll period that may be
contributed to the Plan pursuant to Section 5.1(a), as determined from time to
time by the Administrative Committee. The Administrative Committee in its sole
discretion may establish different Maximum Contribution Percentages with respect
to Participants who are not Highly Compensated Employees for a given Plan Year
and Participants who are Highly Compensated Employees for such Plan Year, and
with respect to classes of Highly Compensated Employees for a given Plan Year.

Maximum Deferral Percentage. The maximum percentage of a Participant’s
Compensation (other than PRP Compensation) for a payroll period that may be
contributed to the Plan pursuant to Section 4.1(a), as determined from time to
time by the Administrative Committee. The Administrative Committee in its sole
discretion may establish different Maximum Deferral Percentages with respect to
Participants who are not Highly Compensated Employees for a given Plan Year and
Participants who are Highly Compensated Employees for such Plan Year, and with
respect to classes of Highly Compensated Employees for a given Plan Year.

MCS Employee. An Eligible Employee of Maritime Communication Services, Inc. or a
subsidiary thereof.

Participant. An Eligible Employee who has satisfied the requirements set forth
in Section 3.1. An individual shall cease to be a Participant upon the complete
distribution of his or her vested Account.

 

13



--------------------------------------------------------------------------------

Plan. The plan herein set forth, as from time to time amended.

Plan Year. The calendar year.

Predecessor Company. Any entity (a) of which an Affiliate is a successor by
reason of having acquired all or substantially all of its business and assets or
(b) from which an Affiliate acquired a business formerly conducted by such
entity; provided, however, that in the case of any such entity that continues to
conduct a trade or business subsequent to the acquisition by an Affiliate
referred in (a) or (b) above, the status of such entity as a Predecessor Company
relates only to the period of time prior to the date of such acquisition.

Pre-Tax Account. The subaccount established pursuant to Section 8.1 to which any
pre-tax contributions made for the benefit of a Participant pursuant to
Section 4.1, and earnings and losses thereon, are credited.

Profit Sharing Account. The subaccount established pursuant to Section 8.1 to
which any profit sharing contributions made for the benefit of a Participant
pursuant to Section 4.3, and earnings and losses thereon, are credited.

PRP Compensation. Compensation payable to a Participant pursuant to an
Employer’s Performance Reward Plan or any similar broad-based cash incentive
plan, or any successor plan thereto.

QNEC Account. The subaccount established pursuant to Section 8.1 to which any
“qualified nonelective contributions” within the meaning of section 401(m)(4)(C)
of the Code made for the benefit of a Participant, and earnings and losses
thereon, are credited.

Qualified Military Service. An individual’s service in the uniformed services
(as defined in 38 U.S.C. § 4303) if such individual is entitled to reemployment
rights under USERRA with respect to such service.

 

14



--------------------------------------------------------------------------------

Reduction in Force. An involuntary or voluntary reduction in force, as defined
in the Company’s Severance Pay Plan.

Regulations. Written regulations promulgated by the Department of Labor
construing Title I of ERISA or by the Internal Revenue Service construing the
Code.

Rollover Account. The subaccount established pursuant to Section 8.1 to which
any rollover contributions made by a Participant pursuant to Section 5.2, and
earnings and losses thereon, are credited.

Savings Account. The subaccount established pursuant to Section 8.1 to which any
savings contributions under the Plan as in effect prior to July 1, 1983, and
earnings and losses thereon, are credited.

Service. The aggregate of the periods during which an Employee is employed by an
Employer and any periods of employment or service taken into account pursuant to
Sections 11.3 and 11.4, subject to the following:

(a) An Employee shall be deemed to be employed by an Employer during (1) any
period of absence from employment by an Employer that is of less than twelve
months’ duration, (2) the first twelve months of any period of absence from
employment by an Employer for any reason other than the Employee’s quitting,
retiring, being discharged or death, and (3) any period of absence from
employment by an Employer due to or necessitated by the Employee’s Qualified
Military Service, provided that the Employee returns to the employ of an
Employer within the period prescribed by USERRA.

(b) An Employee’s period of employment by an entity other than an Affiliate that
becomes a Predecessor Company shall be included as Service only to the extent

 

15



--------------------------------------------------------------------------------

expressly provided in the documents effecting the acquisition or otherwise
required by law.

(c) An Employee’s period of employment by an entity in which the Company owns
less than 80% but more than 1% of the outstanding equity interest (a “joint
venture”) shall be included as Service if (1) the Company or its delegate
designates employment with the joint venture as eligible for service credit
under the Plan; (2) such Employee was employed by an Affiliate prior to such
Employee’s employment by the joint venture and was not employed by any person or
entity other than an Affiliate (an “unrelated employer”) between such Employee’s
employment by an Affiliate and the joint venture; and (3) such Employee returns
to employment with an Affiliate following the Employee’s termination of
employment with the joint venture without having been employed by an unrelated
employer between such Employee’s employment by the joint venture and an
Affiliate.

(d) Solely for purposes of determining the nonforfeitable portion of a
Participant’s Account under Section 9.2(b), if an Employee (1) is terminated by
an Employer or Affiliate in connection with a Reduction in Force and (2) has, as
of the date of such termination, completed at least one Year of Service, the
Service of the Employee shall include the first twelve months of absence from
employment, effective as of the date of such termination of employment.

Service shall be computed in terms of completed years, completed months and
completed days.

Spouse. A person who is legally married to a Participant under the laws of any
domestic or foreign jurisdiction that has the legal authority to sanction
marriages. For the avoidance of doubt, the term “Spouse” shall not include a
person who, with a Participant, is in a

 

16



--------------------------------------------------------------------------------

domestic partnership, civil union or other similar formal relationship
recognized by applicable law

Trust. The trust described in Section 7.1 and created by agreement between the
Company and the Trustee.

Trust Fund. All money and property of every kind of the Trust held by the
Trustee pursuant to the terms of the agreement governing the Trust.

Trustee. The person or entity appointed by the Finance Committee and serving as
trustee of the Trust or, if there is more than one such trustee acting at a
particular time, all of such trustees collectively.

USERRA. The Uniformed Services Employment and Reemployment Rights Act of 1994,
as amended.

Valuation Date. Each day on which the New York Stock Exchange is open for
trading and any other day determined by the Administrative Committee.

Wage Determination Employee. An Eligible Employee performing services for Harris
IT Services Corporation who is a non-exempt employee assigned to the GSA9/CDC
Contract or the STATE-6 Contract.

Year of Service. A period of Service of 365 days.

ARTICLE 3

PARTICIPATION

Section 3.1. Eligibility for Participation. Each Eligible Employee who was a
Participant immediately before the Effective Date shall continue to be a
Participant as of the Effective Date. Each other Eligible Employee shall become
a Participant on the day he or she first performs an Hour of Service.

 

17



--------------------------------------------------------------------------------

Section 3.2. Election of Pre-Tax Contributions, Designated Roth Contributions
and After-Tax Contributions. (a) Participant Election. A Participant who desires
to make pre-tax contributions, designated Roth contributions or after-tax
contributions to the Plan shall make an election, in accordance with procedures
prescribed by the Administrative Committee, specifying the Participant’s chosen
rate of such contributions. Such election shall authorize the Participant’s
Employer to reduce the Participant’s Compensation by the amount of any such
pre-tax contributions, shall authorize the Participant’s Employer to make
regular payroll deductions of any such designated Roth contributions or
after-tax contributions, and shall evidence the Participant’s acceptance and
agreement to all provisions of the Plan. Any election made pursuant to this
Section 3.2(a) shall be effective only with respect to Compensation not
currently available to the Participant as of the effective date of such election
and shall be effective as of the first payroll period commencing after the date
on which the election is received, or such later date as may be administratively
practicable; provided, however, that an election with respect to PRP
Compensation shall be effective for the first payment of PRP Compensation
following the election.

(b) Deemed Election for Full-Time Employees. A Participant who is a Full-Time
Employee and who does not at the time and in the manner prescribed by the
Administrative Committee elect otherwise (including for this purpose a
reemployed Eligible Employee who is a Full-Time Employee and who does not elect
otherwise following the Eligible Employee’s reemployment date) shall be deemed
to have elected to make pre-tax contributions to the Plan each payroll period at
the rate of 6% of the Participant’s Compensation (other than PRP Compensation)
for such payroll period and to have authorized the Participant’s Employer to
reduce his or her Compensation by the amount thereof. Any deemed election
described in this

 

18



--------------------------------------------------------------------------------

Section 3.2(b) shall be effective only with respect to Compensation not
currently available to the Participant as of the effective date of the deemed
election and shall be effective thirty (30) days following the date that the
Participant first performs an Hour of Service, or as soon as administratively
practicable thereafter. The deemed election described in this Section 3.2(b)
shall not apply with respect to any deferral of PRP Compensation.

Section 3.3. Transfers to Affiliates. If a Participant is transferred from one
Employer to another Employer or from an Employer to an Affiliate that is not an
Employer, such transfer shall not terminate the Participant’s participation in
the Plan, and such Participant shall continue to participate in the Plan until
an event occurs which would have entitled the Participant to a complete
distribution of the Participant’s vested interest in his or her Account had the
Participant continued to be employed by an Employer until the occurrence of such
event. Notwithstanding the foregoing, a Participant shall not be entitled to
make pre-tax contributions, designated Roth contributions, after-tax
contributions or rollover contributions to the Plan, to receive under the Plan
allocations of matching contributions or to receive under the Plan allocations
of profit sharing contributions during any period of employment by an Affiliate
that is not an Employer, and periods of employment by an Affiliate that is not
an Employer shall be taken into account only to the extent set forth in
Section 11.3. Payments that are received by a Participant from an Affiliate that
is not an Employer shall not be treated as Compensation for any purpose under
the Plan.

ARTICLE 4

PRE-TAX, DESIGNATED ROTH, MATCHING AND PROFIT SHARING CONTRIBUTIONS

Section 4.1. Pre-Tax Contributions and Designated Roth Contributions.
(a) Initial Election. Subject to the limitations set forth in Article 6, each
Employer shall make a pre-

 

19



--------------------------------------------------------------------------------

tax contribution and/or a designated Roth contribution for each payroll period
on behalf of each Participant who is an Eligible Employee of such Employer in an
amount equal to a whole percentage of such Participant’s Compensation (other
than PRP Compensation) for such payroll period as elected by the Participant
pursuant to Section 3.2. The percentage of Compensation so designated by a
Participant for a payroll period may not be less than 1% and may not be more
than the Maximum Deferral Percentage with respect to such Participant.
Notwithstanding the foregoing, the aggregate of a Participant’s pre-tax
contributions and designated Roth contributions for a payroll period pursuant to
this Section 4.1(a) and a Participant’s after-tax contributions for a payroll
period pursuant to Section 5.1(a) may not exceed an amount equal to the Maximum
Deferral Percentage with respect to such Participant.

(b) Changes in the Rate or Suspension of Pre-Tax Contributions and Designated
Roth Contributions. A Participant’s pre-tax contributions and designated Roth
contributions pursuant to Section 4.1(a) shall continue in effect at the rate
elected by the Participant pursuant to Section 3.2 until the Participant changes
or suspends such election. A Participant may change or suspend such election at
such time and in such manner as may be prescribed by the Administrative
Committee, provided that only the last change made by a Participant during a
payroll period shall be effectuated. Such change or suspension shall be
effective as of the first payroll period commencing after the date on which the
change or suspension is received, or such later payroll period as may be
administratively practicable. A Participant who has suspended pre-tax
contributions or designated Roth contributions pursuant to this subsection may
resume pre-tax contributions or designated Roth contributions by making an
election at such time and in such manner as may be prescribed by the
Administrative Committee.

 

20



--------------------------------------------------------------------------------

(c) Performance Reward Plan Deferral Election. Subject to the limitations set
forth in Article 6, a Participant may elect, in accordance with procedures
prescribed by the Administrative Committee, to have his or her Employer make a
pre-tax contribution on his or her behalf of PRP Compensation, if any. The
percentage of PRP Compensation so elected by a Participant pursuant to this
Section 4.1(c) shall be 0%, 50% or 100% (net of applicable tax withholding).

(d) Catch-Up Contributions. Each Participant who (i) is eligible to make pre-tax
contributions or designated Roth contributions under the Plan and (ii) will
attain age 50 before the end of the Plan Year shall be eligible to have pre-tax
contributions and/or designated Roth contributions made on his or her behalf in
addition to those described in Sections 4.1(a) and (c) (“catch-up
contributions”). Catch-up contributions shall be elected, made, suspended,
resumed and credited in accordance with and subject to the rules and limitations
of section 414(v) of the Code and such other rules and limitations prescribed by
the Administrative Committee from time to time; provided, however, that (i) the
amount of catch-up contributions made on behalf of a Participant during a Plan
Year shall not exceed the maximum amount permitted under section 414(v)(2) of
the Code for the calendar year ($6,000 for 2015) and (ii) the amount of catch-up
contributions made on behalf of a Participant for a payroll period shall not
exceed the percentage of the Participant’s Compensation that is established from
time to time by the Administrative Committee. Catch-up contributions shall not
be taken into account for purposes of Sections 6.1 and 6.3, and the Plan shall
not be treated as failing to satisfy its provisions implementing the
requirements of section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the
Code, as applicable, by reason of the making of catch-up contributions.

 

21



--------------------------------------------------------------------------------

(e) Designation of Contributions as Pre-Tax Contributions or Designated Roth
Contributions. Elections by Participants to commence, change, suspend or resume
contributions under this Section 4.1 shall designate (i) the portion of such
contributions that are to be pre-tax contributions excludable from the
Participant’s gross income pursuant to section 402(g) of the Code and (ii) the
portion of such contributions that are to be designated Roth contributions
includable in the Participant’s gross income pursuant to section 402A of the
Code. Such designations shall be irrevocable with respect to contributions made
pursuant to such elections.

Section 4.2. Matching Contributions. (a) In General. Subject to the limitations
set forth in Article 6, each Employer shall make a matching contribution for
each payroll period on behalf of each Participant who is an Eligible Employee of
such Employer, and who has satisfied the Matching Eligibility Requirement. The
rate of matching contribution shall be as set forth in Section 4.2(b), (c), (d),
(e) or (f), as applicable.

(b) Legacy Employees. The rate of matching contribution with respect to a Legacy
HTSC Employee, a Legacy MCS Employee, a Legacy Crucial Employee or a Legacy HCS
GS Employee shall equal 100% of the aggregate of (i) the pre-tax contribution
and/or designated Roth contribution made on behalf of such Participant pursuant
to Section 4.1(a) and (ii) the after-tax contribution made on behalf of such
Participant pursuant to Section 5.1(a); provided, however, that pre-tax,
designated Roth and after-tax contributions in excess of 6% of a Participant’s
Compensation for a payroll period shall not be considered for purposes of
matching contributions.

(c) Wage Determination Employees. The rate of matching contribution with respect
to a Wage Determination Employee shall equal 50% of the aggregate of (i) the
pre-tax contribution and/or designated Roth contribution made on behalf of such
Participant pursuant to

 

22



--------------------------------------------------------------------------------

Section 4.1(a) and (ii) the after-tax contribution made on behalf of such
Participant pursuant to Section 5.1(a); provided, however, that pre-tax,
designated Roth and after-tax contributions in excess of 4% of a Participant’s
Compensation for a payroll period shall not be considered for purposes of
matching contributions.

(d) HITS Business Unit Employees Other Than Legacy HTSC Employees, Legacy
Crucial Employees, Legacy HCS GS Employees and Wage Determination Employees. The
rate of matching contribution with respect to a HITS Business Unit Employee who
is not a Legacy HTSC Employee, a Legacy Crucial Employee, a Legacy HCS GS
Employee or a Wage Determination Employee shall equal 50% of the aggregate of
(i) the pre-tax contribution and/or designated Roth contribution made on behalf
of such Participant pursuant to Section 4.1(a) and (ii) the after-tax
contribution made on behalf of such Participant pursuant to Section 5.1(a);
provided, however, that pre-tax, designated Roth and after-tax contributions in
excess of 6% of a Participant’s Compensation for a payroll period shall not be
considered for purposes of matching contributions.

(e) CapRock Employees and MCS Employees Other than Legacy MCS Employees. The
rate of matching contribution with respect to a CapRock Employee or a MCS
Employee who is not a Legacy MCS Employee shall equal 100% of the aggregate of
(i) the pre-tax contribution and/or designated Roth contribution made on behalf
of such Participant pursuant to Section 4.1(a) and (ii) the after-tax
contribution made on behalf of such Participant pursuant to Section 5.1(a);
provided, however, that pre-tax, designated Roth and after-tax contributions in
excess of 5% of a Participant’s Compensation for a payroll period shall not be
considered for purposes of matching contributions.

 

23



--------------------------------------------------------------------------------

(f) Other Eligible Employees. The rate of matching contribution with respect to
an Eligible Employee who is not a Legacy HTSC Employee, a Legacy MCS Employee, a
Legacy Crucial Employee, a Legacy HCS GS Employee, a HITS Business Unit
Employee, a CapRock Employee or a MCS Employee shall equal 100% of the aggregate
of (i) the pre-tax contribution and/or designated Roth contribution made on
behalf of such Participant pursuant to Section 4.1(a) and (ii) the after-tax
contribution made on behalf of such Participant pursuant to Section 5.1(a);
provided, however, that pre-tax, designated Roth and after-tax contributions in
excess of 6% of a Participant’s Compensation for a payroll period shall not be
considered for purposes of matching contributions.

(g) Contributions Not Eligible for Match. Notwithstanding the foregoing, an
Employer shall not make a matching contribution with respect to (i) any
contribution to the Plan of PRP Compensation or (ii) any catch-up contribution
made pursuant to Section 4.1(d).

Section 4.3. Profit Sharing Contributions. Subject to the limitations set forth
in Article 6, each Plan Year the Employers in their discretion may make a profit
sharing contribution to the Trust in such amount as the Employers in their
discretion may determine. Such discretionary profit sharing contribution shall
be allocated pursuant to Section 8.6 among Eligible Profit Sharing Participants
for the Plan Year.

Section 4.4. Deposit of Contributions. An Employer shall deliver to the Trustee
any pre-tax contributions and designated Roth contributions as soon as
administratively practicable after the date such contributions otherwise would
have been paid to the Participants as cash compensation, but in no event later
than the 15th business day of the month following the month during which such
contributions otherwise would have been paid to the Participants. An Employer
shall deliver to the Trustee any matching contributions concurrently with the
delivery

 

24



--------------------------------------------------------------------------------

of the pre-tax contributions, designated Roth contributions or after-tax
contributions to which such matching contributions relate. An Employer shall
deliver to the Trustee any profit sharing contribution for a Plan Year no later
than the date prescribed by the Code, including any authorized extensions
thereof, for filing such Employer’s federal income tax return for the Fiscal
Year which ends within or with such Plan Year.

Section 4.5. Form of Contributions. Subject to Section 7.2(b) with respect to
contributions invested in the Harris Stock Fund, pre-tax contributions,
designated Roth contributions, matching contributions and profit sharing
contributions shall be contributed to the Plan in cash.

ARTICLE 5

AFTER-TAX AND ROLLOVER CONTRIBUTIONS

Section 5.1. After-Tax Contributions. (a) Initial Election. Subject to the
limitations set forth in Article 6, each Participant may elect in accordance
with Section 3.2 to make an after-tax contribution of Compensation (other than
PRP Compensation) for each payroll period by payroll deduction. After-tax
contributions of PRP Compensation are not permitted under the Plan. The
percentage of Compensation so designated for a payroll period shall be a whole
percentage not less than 1% and not more than the Maximum Contribution
Percentage with respect to such Participant. Notwithstanding the foregoing, the
aggregate of a Participant’s pre-tax contributions and designated Roth
contributions for a payroll period pursuant to Section 4.1(a) and a
Participant’s after-tax contributions for a payroll period pursuant to this
Section 5.1(a) may not exceed an amount equal to the Maximum Contribution
Percentage with respect to such Participant. An Employer shall deliver to the
Trustee any after-tax contributions as soon as administratively practicable
after the date such contributions otherwise would have been paid to the
Participants as cash compensation, but in no event later than the 15th business
day of the

 

25



--------------------------------------------------------------------------------

month following the month during which such contributions otherwise would have
been paid to the Participants.

(b) Changes in the Rate or Suspension of After-Tax Contributions. A
Participant’s after-tax contributions pursuant to Section 5.1(a) shall continue
in effect at the rate elected by the Participant pursuant to Section 3.2 until
the Participant changes or suspends such election. A Participant may change or
suspend such election at such time and in such manner as may be prescribed by
the Administrative Committee, provided that only the last change made by a
Participant during a payroll period shall be effectuated. Such change or
suspension shall be effective as of the first payroll period commencing after
the date on which the change or suspension is received, or such later payroll
period as may be administratively practicable. A Participant who has suspended
after-tax contributions pursuant to this subsection may resume after-tax
contributions by making an election at such time and in such manner as may be
prescribed by the Administrative Committee.

(c) Form of Contributions. Subject to Section 7.2(b) with respect to
contributions invested in the Harris Stock Fund, after-tax contributions shall
be contributed to the Plan in cash.

Section 5.2. Rollover Contributions. (a) Requirements for Rollover
Contributions. If a Participant receives an “eligible rollover distribution”
(within the meaning of section 402(c)(4) of the Code) from an Eligible
Retirement Plan, then such Participant may contribute to the Plan an amount that
does not exceed the amount of such eligible rollover distribution (including the
proceeds from the sale of any property received as part of such eligible
rollover distribution). A rollover contribution may be in the form of cash or,
with the

 

26



--------------------------------------------------------------------------------

consent of the Administrative Committee or its delegate, a promissory note
evidencing an outstanding loan balance.

(b) Delivery of Rollover Contributions. Any rollover contribution made pursuant
to this Section shall be delivered by the Participant to the Trustee on or
before the 60th day after the day on which the Participant receives the
distribution (or on or before such later date as may be prescribed by law) or
shall be transferred to the Trustee on behalf of the Participant directly from
the trust from which the eligible rollover distribution is made. Any such
contribution must be accompanied by any information or documentation in
connection therewith requested by the Administrative Committee or the Trustee.
Notwithstanding the foregoing, the Administrative Committee shall not permit a
rollover contribution if in its judgment accepting such contribution would cause
the Plan to violate any provision of the Code or Regulations.

ARTICLE 6

LIMITATIONS ON CONTRIBUTIONS

Section 6.1. Annual Limit on Pre-Tax Contributions and Designated Roth
Contributions. (a) General Rule. Notwithstanding the provisions of Section 4.1,
the aggregate of pre-tax contributions and designated Roth contributions made on
behalf of a Participant for any calendar year pursuant to such Section and
pursuant to any other plan or arrangement described in section 401(k) of the
Code which is maintained by an Employer or Affiliate shall not exceed the dollar
limitation in effect for such calendar year under section 402(g) of the Code,
except to the extent permitted under Section 4.1(d) of the Plan and section
414(v) of the Code with respect to “catch-up contributions.”

 

27



--------------------------------------------------------------------------------

(b) Excess Pre-Tax Contributions and Designated Roth Contributions.

(1) Characterization as After-Tax Contributions. Except to the extent set forth
in Section 4.1(d) of the Plan and section 414(v) of the Code with respect to
“catch-up contributions,” if for any calendar year the pre-tax contributions and
designated Roth contributions to the Plan reach the limit imposed by subsection
(a) of this Section for such calendar year, any contributions under the Plan
during the calendar year that exceed such limit shall be characterized as
after-tax contributions. The Participant for whom any contributions are
recharacterized as after-tax contributions pursuant to this paragraph shall
designate the extent to which the contributions to be recharacterized shall be
pre-tax contributions or designated Roth contributions (but only up to the
extent that such types of contributions were made by the Participant to the Plan
for the Plan Year) and, in the event that any such designation is not made or is
incomplete, the Participant’s pre-tax contributions shall be recharacterized up
to the extent pre-tax contributions were made to the Plan for the Plan Year and,
to the extent that the Participant’s contributions to be recharacterized exceed
such pre-tax contributions, the Participant’s designated Roth contributions made
to the Plan for the Plan Year shall be recharacterized.

(2) Distribution. Notwithstanding the foregoing, and except to the extent set
forth in Section 4.1(d) of the Plan and section 414(v) of the Code with respect
to “catch-up contributions,” if for any calendar year the aggregate of the
pre-tax contributions and the designated Roth contributions to the Plan plus
elective deferrals contributed under other plans or arrangements described in

 

28



--------------------------------------------------------------------------------

section 401(k), 403(b), 408(k) or 408(p) of the Code for the Participant exceed
the limit imposed by subsection (a) of this Section for such calendar year and
are not characterized as after-tax contributions, because of the limitation set
forth in Section 5.1 on the amount of after-tax contributions that may be made
to the Plan or otherwise, such Participant shall, pursuant to such rules and at
such time following such calendar year as determined by the Administrative
Committee, be allowed to submit a written request that the excess deferrals,
plus any income and minus any loss allocable thereto, be distributed to the
Participant. The amount of any income or loss allocable to such excess deferrals
shall be determined pursuant to Regulations. Such amount of excess deferrals, as
adjusted for income or loss, shall be distributed to the Participant no later
than April 15 following the calendar year for which such contributions were
made. Any excess deferrals that are distributed in accordance with this
subsection (b)(2) shall not be treated as “annual additions” for purposes of
Section 6.3. The amount of excess deferrals that may be distributed under this
subsection (b)(2) with respect to a Participant for a calendar year shall be
reduced by any amounts previously distributed pursuant to Section 6.2(d)(1) with
respect to such Participant for such year. The Participant to whom any excess
deferrals are distributed pursuant to this paragraph shall designate the extent
to which such distributed excess deferrals are treated as pre-tax contributions
or designated Roth contributions (but only up to the extent that such types of
contributions were made by the Participant to the Plan for the Plan Year) and,
in the event that any such designation is not made or is incomplete, such
distributed excess deferrals shall be treated as pre-tax

 

29



--------------------------------------------------------------------------------

contributions up to the extent pre-tax contributions were made to the Plan for
the Plan Year and, to the extent that such distributed excess deferrals exceed
such pre-tax contributions, such excess deferrals shall be treated as
distributions of designated Roth contributions made to the Plan for the Plan
Year. Any matching contributions attributable to excess deferrals that are
distributed pursuant to this Section 6.1(b), as adjusted for income or loss,
shall be forfeited.

Section 6.2. Limits on Contributions for Highly Compensated Employees.

(a) Actual Deferral Percentage Test Imposed by Section 401(k)(3) of the Code.
Notwithstanding the provisions of Section 4.1, if the pre-tax contributions and
designated Roth contributions made pursuant to Section 4.1 for a Plan Year fail,
or in the judgment of the Administrative Committee are likely to fail, to
satisfy both of the tests set forth in paragraphs (1) and (2) of this
subsection, the adjustments prescribed in Section 6.2(d)(1) shall be made. Any
pre-tax contributions or designated Roth contributions which are “catch-up
contributions” described in Section 4.1(d) shall not be considered to be pre-tax
contributions or designated Roth contributions for purposes of determining
whether the tests set forth in paragraphs (1) and (2) of this subsection are
satisfied or for purposes of making any adjustments prescribed by
Section 6.2(d)(1).

(1) The HCE average deferral percentage for such year does not exceed the
product of the NHCE average deferral percentage for such year and 1.25.

(2) The HCE average deferral percentage for such year (i) does not exceed the
NHCE average deferral percentage for such year by more than two

 

30



--------------------------------------------------------------------------------

percentage points and (ii) does not exceed the product of the NHCE average
deferral percentage for such year and 2.0.

(b) Actual Contribution Percentage Test Imposed by Section 401(m) of the Code.
Notwithstanding the provisions of Sections 4.2 and 5.1, if the aggregate of the
matching contributions made pursuant to Section 4.2 and the after-tax
contributions made pursuant to Section 5.1 for a Plan Year fail, or in the
judgment of the Administrative Committee are likely to fail, to satisfy both of
the tests set forth in paragraphs (1) and (2) of this subsection, the
adjustments prescribed in Section 6.2(d)(2) shall be made.

(1) The HCE average contribution percentage for such year does not exceed the
product of the NHCE average contribution percentage for such year and 1.25.

(2) The HCE average contribution percentage for such year (i) does not exceed
the NHCE average contribution percentage for such year by more than two
percentage points and (ii) does not exceed the product of the NHCE average
contribution percentage for such year and 2.0.

(c) Definitions and Special Rules. For purposes of this Section, the following
definitions and special rules shall apply:

(1) The “actual deferral percentage test” refers collectively to the tests set
forth in paragraphs (1) and (2) of subsection (a) of this Section relating to
pre-tax contributions and designated Roth contributions. The actual deferral
percentage test shall be satisfied if either of such tests are satisfied.

(2) The “HCE average deferral percentage” for a Plan Year is a percentage
determined for the group of Eligible Employees who are eligible to

 

31



--------------------------------------------------------------------------------

make pre-tax contributions or designated Roth contributions for the current Plan
Year and who are Highly Compensated Employees for the current Plan Year. Such
percentage shall be equal to the average of the ratios, calculated separately
for each such Eligible Employee to the nearest one-hundredth of one percent, of
the employer contributions for the benefit of such Eligible Employee for the
current Plan Year (if any) to the total compensation for the current Plan Year
paid to such Eligible Employee. For this purpose, “employer contributions” shall
mean pre-tax contributions and designated Roth contributions (including excess
deferrals), but excluding any pre-tax contributions and designated Roth
contributions that are taken into account under the actual contribution
percentage test (provided that the actual deferral percentage test is satisfied
both with and without exclusion of such contributions).

(3) The “NHCE average deferral percentage” for a Plan Year is a percentage
determined for the group of Eligible Employees who were eligible to make pre-tax
contributions or designated Roth contributions for the immediately preceding
Plan Year and who were not Highly Compensated Employees for the immediately
preceding Plan Year. Such percentage shall be equal to the average of the
ratios, calculated separately for each such Eligible Employee to the nearest
one-hundredth of one percent, of the employer contributions for the benefit of
such Eligible Employee for the immediately preceding Plan Year (if any) to the
total compensation for the immediately preceding Plan Year paid to such Eligible
Employee. For this purpose, “employer contributions” shall mean pre-tax
contributions and designated Roth contributions (including excess deferrals),
but

 

32



--------------------------------------------------------------------------------

excluding (i) excess deferrals that arise solely from pre-tax contributions and
designated Roth contributions made under this Plan or other plans maintained by
the Employers and Affiliates and (ii) any pre-tax contributions and designated
Roth contributions that are taken into account under the actual contribution
percentage test (provided that the actual deferral percentage test is satisfied
both with and without exclusion of such pre-tax contributions and designated
Roth contributions). Notwithstanding the foregoing, in the event of a “plan
coverage change” during a Plan Year (as such term is defined in Treasury
Regulation §1.401(k)-2(c)(4)(iii)(A)), the “NHCE average deferral percentage”
for such Plan Year shall be determined in accordance with Treasury Regulation
§1.401(k)-2(c)(4).

(4) The “actual contribution percentage test” refers collectively to the tests
set forth in paragraphs (1) and (2) of subsection (b) of this Section relating
to matching contributions and after-tax contributions. The actual contribution
percentage test shall be satisfied if either of such tests are satisfied.

(5) The “HCE average contribution percentage” for a Plan Year is a percentage
determined for the group of Eligible Employees who are eligible to have matching
contributions, after-tax contributions, or in the discretion of the
Administrative Committee and to the extent permitted under rules prescribed by
the Secretary of the Treasury or otherwise under the law, pre-tax contributions
and designated Roth contributions, made for their benefit for the current Plan
Year and who are Highly Compensated Employees for the current Plan Year. Such
percentage shall be equal to the average of the ratios, calculated separately

 

33



--------------------------------------------------------------------------------

for each such Eligible Employee to the nearest one-hundredth of one percent, of
the matching contributions, after-tax contributions and, in the discretion of
the Administrative Committee and to the extent permitted under rules prescribed
by the Secretary of the Treasury or otherwise under the law, pre-tax
contributions and designated Roth contributions, made for the benefit of such
Eligible Employee for the current Plan Year (if any) to the total compensation
for the current Plan Year paid to such Eligible Employee.

(6) The “NHCE average contribution percentage” for a Plan Year is a percentage
determined for the group of Eligible Employees who were eligible to have
matching contributions, after-tax contributions, or in the discretion of the
Administrative Committee and to the extent permitted under rules prescribed by
the Secretary of the Treasury or otherwise under the law, pre-tax contributions
and designated Roth contributions, made for their benefit for the immediately
preceding Plan Year and who were not Highly Compensated Employees for the
immediately preceding Plan Year. Such percentage shall be equal to the average
of the ratios, calculated separately for each such Eligible Employee to the
nearest one-hundredth of one percent, of the matching contributions, after-tax
contributions and, in the discretion of the Administrative Committee and to the
extent permitted under rules prescribed by the Secretary of the Treasury or
otherwise under the law, pre-tax contributions and designated Roth
contributions, made for the benefit of such Eligible Employee for the
immediately preceding Plan Year (if any) to the total compensation for the
immediately preceding Plan Year paid to such Eligible Employee. Notwithstanding
the foregoing, in the event

 

34



--------------------------------------------------------------------------------

of a “plan coverage change” during a Plan Year (as such term is defined in
Treasury Regulation §1.401(m)-2(c)(4)(iii)(A)), the “NHCE average contribution
percentage” for such Plan Year shall be determined in accordance with Treasury
Regulation §1.401(m)-2(c)(4).

(7) The term “compensation” shall have the meaning set forth in section 414(s)
of the Code or, in the discretion of the Administrative Committee, any other
meaning in accordance with the Code for these purposes. In any event, the term
“compensation” shall not include any amount excludable under Treasury Regulation
section 1.415(c)-2(g)(5)(ii).

(8) If the Plan and one or more other plans of an Employer to which pre-tax
contributions, designated Roth contributions, matching contributions or employee
contributions (as such terms are defined for purposes of section 401(m) of the
Code), or qualified nonelective contributions (as such term is defined in
section 401(m)(4)(C) of the Code), are made are treated as one plan for purposes
of section 410(b) of the Code, such plans shall be treated as one plan for
purposes of this Section. If a Highly Compensated Employee participates in the
Plan and one or more other plans of an Employer to which any such contributions
are made, all such contributions shall be aggregated for purposes of this
Section.

(d) Adjustments to Comply with Limits.

(1) Adjustments to Comply with Actual Deferral Percentage Test. The
Administrative Committee shall cause to be made such periodic computations as it
shall deem necessary or appropriate to determine whether the actual deferral
percentage test will be satisfied during a Plan Year, and, if it appears to the

 

35



--------------------------------------------------------------------------------

Administrative Committee that such test will not be satisfied, the
Administrative Committee shall take such steps as it deems necessary or
appropriate to adjust the pre-tax contributions and designated Roth
contributions made pursuant to Section 4.1 for all or a portion of the remainder
of such Plan Year for the benefit of some or all of the Highly Compensated
Employees to the extent necessary in order for the actual deferral percentage
test to be satisfied. If, after the end of the Plan Year, the Administrative
Committee determines that, notwithstanding any adjustments made pursuant to the
preceding sentence, the actual deferral percentage test was not satisfied, the
Administrative Committee shall calculate a total amount by which pre-tax
contributions and designated Roth contributions must be reduced in order to
satisfy such test in the manner prescribed by section 401(k)(8)(B) of the Code
(the “excess contributions amount”). The amount of pre-tax contributions and
designated Roth contributions to be reduced for each Participant who is a Highly
Compensated Employee shall be determined by first reducing the pre-tax
contributions and designated Roth contributions of each Participant whose actual
dollar amount of pre-tax contributions and designated Roth contributions for
such Plan Year is highest until such reduced dollar amount equals the next
highest actual dollar amount of pre-tax contributions and designated Roth
contributions made for such Plan Year on behalf of any Highly Compensated
Employee or until the total reduction equals the excess contributions amount. If
further reductions are necessary, then the pre-tax contributions and designated
Roth contributions on behalf of each Participant who is a Highly Compensated
Employee and whose actual dollar amount of pre-tax

 

36



--------------------------------------------------------------------------------

contributions and designated Roth contributions for such Plan Year is the
highest (determined after the reduction described in the preceding sentence)
shall be reduced in accordance with the preceding sentence. Such reductions
shall continue to be made to the extent necessary so that the total reduction
equals the excess contributions amount. The portion of a Participant’s pre-tax
contributions and designated Roth contributions to be reduced in accordance with
this Section 6.2(d)(1) shall be recharacterized as an after-tax contribution,
and the Participant shall be notified of such recharacterization and the tax
consequences thereof no later than 2 1/2 months after the end of the Plan Year.
The amount of a Participant’s pre-tax contributions and designated Roth
contributions to be reduced in accordance with this Section shall be reduced by
any excess deferrals previously distributed to such Participant pursuant to
Section 6.1 in order to comply with the limitations of section 402(g) of the
Code. The amount of any income or loss allocable to any such reductions shall be
determined pursuant to the applicable Regulations promulgated by the U.S.
Treasury Department. The Participant for whom any contributions are
recharacterized as after-tax contributions pursuant to this paragraph shall
designate the extent to which the contributions to be recharacterized
contributions shall be pre-tax contributions or designated Roth contributions
(but only up to the extent that such types of contributions were made by the
Participant to the Plan for the Plan Year) and, in the event that any such
designation is not made or is incomplete, the Participant’s pre-tax
contributions shall be recharacterized up to the extent pre-tax contributions
were made to the Plan for the Plan Year and, to the extent that the

 

37



--------------------------------------------------------------------------------

Participant’s excess contributions exceed such pre-tax contributions, the
Participant’s designated Roth contributions made to the Plan for the Plan Year
shall be recharacterized.

(2) Adjustments to Comply with Actual Contribution Percentage Test. The
Administrative Committee shall cause to be made such periodic computations as it
shall deem necessary or appropriate to determine whether the average
contribution percentage test will be satisfied during a Plan Year, and, if it
appears to the Administrative Committee that such test will not be satisfied,
the Administrative Committee shall take such steps as it deems necessary or
appropriate to adjust the matching contributions and the after-tax contributions
made pursuant to Section 4.2 and 5.1, respectively, for all or a portion of the
remainder of such Plan Year on behalf of some or all of the Highly Compensated
Employees to the extent necessary in order for the average contribution
percentage test to be satisfied. If the Administrative Committee determines
that, notwithstanding any adjustments made pursuant to the preceding sentence,
the average contribution percentage test was or will not satisfied, the
Administrative Committee shall, in its discretion, (1) allocate a qualified
nonelective contribution pursuant to Section 6.2(e) or (2) reduce the matching
contributions and after-tax contributions made on behalf of each Participant who
is a Highly Compensated Employee and whose actual dollar amount of matching
contributions and after-tax contributions for such Plan Year is the highest in
the same manner described in subparagraph (1) of this paragraph to the extent
necessary to comply with the average contribution percentage test. The reduction
described in the preceding

 

38



--------------------------------------------------------------------------------

sentence shall be made first with respect to a Participant’s after-tax
contributions in excess of six percent of Compensation, second with respect to
any remaining after-tax contributions and any matching contributions
attributable thereto, and third with respect to any other matching
contributions. With respect to contributions to be so reduced, no later than
2 1/2 months after the end of the Plan Year (or if correction by such date is
administratively impracticable, no later than the last day of the subsequent
Plan Year), the Administrative Committee shall cause to be distributed to each
such Participant the amount of such reductions made with respect to vested
matching contributions to which such Participant would be entitled under the
Plan if such Participant had terminated service on the last day of the Plan Year
for which such contributions are made (or on the date of the Participant’s
actual termination of employment, if earlier) and with respect to after-tax
contributions (plus any income and minus any loss allocable thereto), and any
remaining amount of such reductions (plus any income and minus any loss
allocable thereto) shall be forfeited. Any amounts forfeited pursuant to this
paragraph shall be treated in the same manner as forfeitures described in
Section 9.2(b). The amount of any such income or loss allocable to any such
reduction to be so distributed or forfeited shall be determined pursuant to
applicable Regulations promulgated by the U.S. Treasury Department.

(e) Qualified Nonelective Contributions. Subject to the limitations set forth in
Sections 6.3 and 6.4, and to the extent permitted by Regulations or other
pronouncements of the Internal Revenue Service, for purposes of satisfying the
actual contribution percentage test set forth in Section 6.2(b), the Employers
may contribute for a Plan Year such amount, if any, as

 

39



--------------------------------------------------------------------------------

may be designated as a “qualified nonelective contribution” within the meaning
of section 401(m)(4)(C) of the Code. Any such qualified nonelective contribution
to the Plan must be contributed no later than the last day of the Plan Year
immediately following the Plan Year to which it relates. Any such qualified
nonelective contribution to the Plan shall be allocated to the Accounts of those
Participants who are not Highly Compensated Employees for the Plan Year with
respect to which such qualified nonelective contribution is made and who are
actively employed by the contributing Employer on the last day of the Plan Year
with respect to which such qualified nonelective contribution is made, beginning
with the Participant with the lowest Compensation for such Plan Year and
allocating the maximum amount that may be taken into account under Treasury
Regulation §1.401(m)-2(a)(6)(v) (and that is permissible under Section 6.3)
before allocating any portion of such qualified nonelective contribution to the
Participant with the next lowest Compensation for the Plan Year.

Section 6.3. Maximum Annual Additions under Section 415 of the Code.
Notwithstanding any other provision of the Plan, the amounts allocated to the
Account of each Participant for any limitation year shall be limited so that the
aggregate annual additions for such year to the Participant’s Account and to the
Participant’s accounts in all other defined contribution plans maintained by an
employer shall not exceed the lesser of:

 

  (i) $53,000 (as adjusted pursuant to section 415(d) of the Code); and

 

  (ii) 100% of the Participant’s compensation for such limitation year (or such
other percentage of compensation set forth in section 415(c) of the Code).

The “annual additions” to a Participant’s Account and to the Participant’s
account in any other defined contribution plan maintained by an employer is the
sum for such limitation year of:

 

40



--------------------------------------------------------------------------------

(a) the amount of employer contributions (including pre-tax contributions and
designated Roth contributions) allocated to the Participant’s account,
excluding, however, (X) pre-tax contributions and designated Roth contributions
that are “catch-up contributions” made pursuant to section 414(v) of the Code,
(Y) excess deferrals that are distributed in accordance with section 402(g) of
the Code and (Z) restorative payments (within the meaning of Treasury Regulation
section 1.415(c)-1(b)(2)(ii)(C)),

(b) the amount of forfeitures allocated to the Participant’s account,

(c) the amount of contributions by the Participant to any such plan, but
excluding any rollover contributions or loan repayments,

(d) the amount allocated on behalf of the Participant to any individual medical
benefit account (as defined in section 415(l) of the Code) or, if the
Participant is a key employee within the meaning of section 419A(d)(3) of the
Code, to any post-retirement medical benefits account established pursuant to
section 419A(d)(1) of the Code, and

(e) the amount of mandatory employee contributions within the meaning of section
411(c)(2)(C) of the Code by such Participant to a defined benefit plan,
regardless of whether such plan is subject to the requirements of section 411 of
the Code.

For purposes of this Section, the “limitation year” shall be the Plan Year, the
term “compensation” shall have the meaning set forth in Treasury Regulation
section 1.415(c)-2(d)(4), the term “defined contribution plan” shall have the
meaning set forth in Treasury Regulation section 1.415(c)-1(a)(2), and a
Participant’s employer shall include entities that are members of the same
controlled group (within the meaning of section 414(b) of the Code as modified
by section 415(h) of the Code) or affiliated service group (within the

 

41



--------------------------------------------------------------------------------

meaning of section 414(m) of the Code) as the Participant’s employer or under
common control (within the meaning of section 414(c) of the Code as modified by
section 415(h) of the Code) with the Participant’s employer or such entities.

Section 6.4. Other Limitations on Employer Contributions. The contributions of
the Employers for a Plan Year shall not exceed the maximum amount for which a
deduction is allowable to such Employers for federal income tax purposes for the
fiscal year of such Employers that ends within or with such Plan Year.

Any contribution made by an Employer by reason of a good faith mistake of fact,
or the portion of any contribution made by an Employer that exceeds the maximum
amount for which a deduction is allowable to such Employer for federal income
tax purposes by reason of a good faith mistake in determining the maximum
allowable deduction, shall upon the request of such Employer be returned by the
Trustee to the Employer. An Employer’s request and the return of any such
contribution must be made within one year after such contribution was mistakenly
made or after the deduction of such excess portion of such contribution was
disallowed, as the case may be. The amount to be returned to an Employer
pursuant to this paragraph shall be the excess of (i) the amount contributed
over (ii) the amount that would have been contributed had there not been a
mistake of fact or a mistake in determining the maximum allowable deduction.
Earnings attributable to the mistaken contribution shall not be returned to the
Employer, but losses attributable thereto shall reduce the amount to be so
returned. If the return to the Employer of the amount attributable to the
mistaken contribution would cause the balance of any Participant’s Account as of
the date such amount is to be returned (determined as if such date coincided
with the close of a Plan Year) to be reduced to less than what would have been
the balance of such Account as of such date had the mistaken amount not been
contributed, the amount to be returned to the Employer shall be limited so as to
avoid such reduction.

 

42



--------------------------------------------------------------------------------

ARTICLE 7

TRUST AND INVESTMENT FUNDS

Section 7.1. Trust. A Trust shall be created by the execution of a trust
agreement between the Company (acting on behalf of the Employers) and the
Trustee. All contributions under the Plan shall be paid to the Trustee. The
Trustee shall hold all monies and other property received by it and invest and
reinvest the same, together with the income therefrom, on behalf of the
Participants collectively in accordance with the provisions of the trust
agreement. The Trustee shall make distributions from the Trust Fund at such time
or times to such person or persons and in such amounts as the Administrative
Committee directs in accordance with the Plan.

Section 7.2. Investments. (a) In General. The Investment Committee shall
establish an investment policy for the Plan. The Investment Committee shall
cause the Trustee to establish and maintain three or more separate investment
funds exclusively for the collective investment and reinvestment as directed by
Participants of amounts credited to their Accounts. Additional investment funds
may be established as determined by the Investment Committee from time to time
in its sole discretion. The Investment Committee, in its sole discretion, may
appoint investment managers to provide services in connection with the
investment funds established under the Plan.

(b) Harris Stock Fund. In addition to the investment funds established at the
direction of the Investment Committee pursuant to Section 7.2(a), the Trustee
shall establish and maintain a Harris Stock Fund. The assets of the Harris Stock
Fund shall be invested primarily in shares of Harris Stock. The assets of the
Harris Stock Fund also may be invested in short-term liquid investments. Each
Participant’s interest in the Harris Stock Fund shall be represented by units of
participation, and each such unit shall represent a proportionate interest in
all the assets

 

43



--------------------------------------------------------------------------------

of such fund. Amounts invested in the Harris Stock Fund generally shall be
contributed in cash; provided, however, that the Company, in its discretion, may
contribute such amounts in shares of Harris Stock. The Trustee is authorized to
purchase shares of Harris Stock on the open market. Except as permitted by
Section 401(a)(35) of the Code, restrictions (either direct or indirect) or
conditions will not be imposed on investment in the Harris Stock Fund if such
restrictions or conditions are not imposed on investment in the other investment
funds available under the Plan.

ARTICLE 8

PARTICIPANT ACCOUNTS

AND INVESTMENT ELECTIONS

Section 8.1. Participant Accounts. The Administrative Committee shall establish
and maintain, or cause the Trustee or such other agent as the Administrative
Committee may select to establish and maintain, a separate Account for each
Participant. Such Account shall be solely for accounting purposes, and no
segregation of assets of the Trust Fund among the separate Accounts shall be
required. Each Account shall consist of the following subaccounts (and such
other subaccounts as may be established by or at the direction of the
Administrative Committee from time to time):

(a) if pre-tax contributions have been made for the benefit of a Participant
pursuant to Section 4.1, a Pre-Tax Account to which shall be credited such
amounts and subsequent earnings and losses thereon;

(b) if designated Roth contributions have been made for the benefit of a
Participant pursuant to Section 4.1, a Designated Roth Account to which shall be
credited such amounts and subsequent earnings and losses thereon;

 

44



--------------------------------------------------------------------------------

(c) if matching contributions have been made for the benefit of a Participant
pursuant to Section 4.2, a Matching Account to which shall be credited such
amounts and subsequent earnings and losses thereon;

(d) if profit sharing contributions have been made for the benefit of a
Participant pursuant to Section 4.3, a Profit Sharing Account to which shall be
credited such amounts and subsequent earnings and losses thereon;

(e) if after-tax contributions have been made by a Participant pursuant to
Section 5.1, an After-Tax Account to which shall be credited such amounts and
subsequent earnings and losses thereon;

(f) if a rollover contribution has been made by a Participant pursuant to
Section 5.2, a Rollover Account to which shall be credited such amount and
subsequent earnings and losses thereon;

(g) if applicable, a Savings Account to which shall be credited a Participant’s
savings contributions under the Plan as in effect prior to July 1, 1983, and
subsequent earnings and losses thereon; and

(h) if applicable, a QNEC Account to which shall be credited “qualified
nonelective contributions” (within the meaning of section 401(m)(4)(C) of the
Code) made for the benefit of a Participant, and subsequent earnings and losses
thereon.

The Administrative Committee shall establish and maintain, or cause the Trustee
or such other agent as the Administrative Committee may select to establish and
maintain, investment subaccounts with respect to each investment fund described
in Section 7.2 to which amounts contributed under the Plan shall be credited
according to each Participant’s investment elections pursuant to Section 8.2.
All such investment subaccounts shall be solely for accounting

 

45



--------------------------------------------------------------------------------

purposes, and there shall be no segregation of assets within the investment
funds among the separate investment subaccounts.

Section 8.2. Investment Elections. (a) Initial Election. Each Participant shall
make, in the manner prescribed by the Administrative Committee, an investment
election that shall apply to the investment of contributions made for a
Participant’s benefit and any earnings on such contributions, subject to such
limitations set forth herein or imposed by the Administrative Committee from
time to time. Such election shall specify that such contributions be invested
either (i) wholly in one of the funds maintained by the Trustee pursuant to
Section 7.2, or (ii) divided among two or more of such funds in increments of 1%
(or such larger percentage established by the Administrative Committee from time
to time). During any period in which no direction as to the investment of a
Participant’s Account is on file with the Administrative Committee (a “Default
Period”), contributions made for a Participant’s benefit shall be invested in an
age-appropriate LifeCycle Fund (or, if the Employers have no record of the
Participant’s age, in the Balanced Fund until such Participant’s age can be
determined, at which time all such contributions made for such Participant’s
benefit during the Default Period shall be transferred to an age-appropriate
LifeCycle Fund).

(b) Change of Election. A Participant may change his or her investment election
as of any Valuation Date, subject to such limitations as the Administrative
Committee from time to time may impose (including restrictions on investment
election changes that apply solely to a particular investment fund). A
Participant’s investment election change shall be limited to the investment
funds then maintained by the Trustee pursuant to Section 7.2. A change in
investment election made pursuant to this Section shall apply to a Participant’s
existing Account or contributions made for the benefit of the Participant after
such change, or

 

46



--------------------------------------------------------------------------------

both. Any such change shall specify that such Account or contributions be
invested either (i) wholly in one of the funds maintained by the Trustee
pursuant to Section 7.2 or (ii) divided among two or more of such funds in
increments of 1% (or such larger percentage established by the Administrative
Committee from time to time) or, solely with respect to a Participant’s existing
Account, in fixed dollar amounts. A Participant’s change of investment election
must be made in the manner prescribed by the Administrative Committee. The
Administrative Committee shall prescribe rules regarding the time by which such
an election must be made in order to be effective for a particular Valuation
Date.

(c) Special Rules Concerning the Harris Stock Fund. Notwithstanding any
provision of the Plan to the contrary, (i) a Participant may not elect to invest
in the Harris Stock Fund more than 20% of the aggregate contributions newly made
for his or her benefit and (ii) a Participant may not transfer any portion of
the Participant’s existing Account from investment in funds other than the
Harris Stock Fund to investment in the Harris Stock Fund if such transfer would
cause more than 20% of the Participant’s existing Account to be invested in the
Harris Stock Fund.

(d) ERISA Section 404(c) Plan. The Plan is intended to meet the requirements of
section 404(c) of ERISA and the Regulations thereunder, and the provisions of
the Plan shall be construed and interpreted to meet such requirements.

Section 8.3. Valuation of Funds and Plan Accounts. The value of an investment
fund as of any Valuation Date shall be the market value of all assets (including
any uninvested cash) held by the fund on such Valuation Date as determined by
the Trustee, reduced by the amount of any accrued liabilities of the fund on
such Valuation Date. The Trustee’s determination of market value shall be
binding and conclusive upon all parties. The value of a

 

47



--------------------------------------------------------------------------------

Participant’s Account as of any Valuation Date shall be the sum of the values of
his or her investment subaccounts in each of the subaccounts listed in
Section 8.1.

Section 8.4. Valuation of Units within the Harris Stock Fund. As soon as
practicable after the close of business on each Valuation Date, the Trustee
shall determine the value of the Harris Stock Fund on such Valuation Date in the
manner prescribed in Section 8.3, and the value so determined shall be divided
by the total number of Harris Stock Fund participating units allocated to the
investment subaccounts of Participants. The resulting quotient shall be the
value of a participating unit in the Harris Stock Fund as of such Valuation Date
and shall constitute the “price” of a participating unit as of such Valuation
Date. Participating units shall be credited, at the price so determined, to the
investment subaccounts of Participants with respect to moneys contributed or
transferred to such investment subaccounts on their behalf on such Valuation
Date. The price of such participating units shall be debited to the investment
subaccounts of Participants with respect to moneys divested from such investment
subaccounts on their behalf on such Valuation Date. The value of all
participating units credited to Participants’ investment subaccounts shall be
redetermined in a similar manner as of each Valuation Date.

Section 8.5. Allocation of Contributions Other than Profit Sharing
Contributions. Any pre-tax contribution, designated Roth contribution, matching
contribution, after-tax contribution, rollover contribution or qualified
nonelective contribution shall be allocated to the Pre-Tax Account, Designated
Roth Account, Matching Account, After-Tax Account, Rollover Account or QNEC
Account, as applicable, of the Participant for whom such contribution is made on
or as soon as practicable after the Valuation Date coinciding with or next
following the date on which such contribution is delivered to the Trustee.
Notwithstanding any

 

48



--------------------------------------------------------------------------------

provision of this Article 8 to the contrary, any Designated Roth Account shall
be maintained in a manner that satisfies the separate accounting requirement,
and any Regulations or other requirements promulgated, under section 402A of the
Code.

Section 8.6. Allocation of Profit Sharing Contributions. Any profit sharing
contribution made by the Employers pursuant to Section 4.3 for a Plan Year shall
be allocated among the Eligible Profit Sharing Participants in the proportion
that the Compensation of each Eligible Profit Sharing Participant for such Plan
Year bears to the total Compensation of all Eligible Profit Sharing Participants
for such Plan Year; provided, however, that in the Plan Year during which a
Participant becomes an Eligible Profit Sharing Participant, only Compensation
received on or after the date he or she becomes an Eligible Profit Sharing
Participant shall be taken into account for purposes of this Section 8.6. Any
such contribution shall be allocated to the Profit Sharing Accounts of Eligible
Profit Sharing Participants as of the last day of the Plan Year but credited as
of the Valuation Date coinciding with or next following the date on which the
profit sharing contribution is delivered to the Trustee.

Section 8.7. Correction of Error. If it comes to the attention of the
Administrative Committee that an error has been made in any of the allocations
prescribed by this Article 8, appropriate adjustment shall be made to the
Accounts of all Participants and Beneficiaries that are affected by such error,
except that, unless otherwise required by law, no adjustment need be made with
respect to any Participant or Beneficiary whose Account has been distributed in
full prior to the discovery of such error.

ARTICLE 9

WITHDRAWALS AND DISTRIBUTIONS

Section 9.1. Withdrawals Prior to Termination of Employment. (a) Withdrawals
from After-Tax Account and Savings Account. As of any Valuation Date, a

 

49



--------------------------------------------------------------------------------

Participant may withdraw all or any portion of his or her After-Tax Account or
Savings Account; provided, however, that (i) only one such withdrawal may be
made in any three-month period; (ii) such withdrawal shall be in the form of a
lump sum payment; (iii) a Participant may not withdraw any amount from his or
her Savings Account until the entire balance of his or her After-Tax Account has
been withdrawn; and (iv) a Participant’s election under the Plan to make
after-tax contributions, if any, shall be suspended, and no after-tax
contributions or matching contributions attributable to after-tax contributions
shall be allocated to the Participant’s Account, for a period of three months
after the date of such withdrawal from the Participant’s After-Tax Account. At
the expiration of such three-month suspension period, unless a Participant
elects otherwise at the time and in the manner prescribed by the Administrative
Committee, after-tax contributions to the Plan by the Participant automatically
shall resume at the same rate as in effect immediately prior to such suspension.

(b) Hardship Withdrawals. Subject to the provisions of this subsection, a
Participant who has taken all loans currently available to the Participant under
Article 10 and under all other plans of the Employers and Affiliates, has taken
all withdrawals (other than hardship withdrawals) currently available to the
Participant under this Section 9.1, under Section 9.11 and under all other plans
of the Employers and Affiliates and has incurred a financial hardship may
withdraw as of any Valuation Date all or any portion of the combined balance of
his or her (i) pre-tax contributions, (ii) designated Roth contributions and
(iii) vested Profit Sharing Account (excluding any portion of such Profit
Sharing Account attributable to dividends paid on or after May 20, 2010 with
respect to an investment in the Harris Stock Fund).

(1) The amount of such withdrawal shall not exceed the amount needed to satisfy
the financial hardship, including amounts necessary to pay any

 

50



--------------------------------------------------------------------------------

federal, state or local taxes or any penalties reasonably anticipated to result
from the hardship withdrawal. The determination of the existence of a financial
hardship and the amount required to be distributed to satisfy such hardship
shall be made in a non-discriminatory and objective manner. A financial hardship
shall be deemed to exist if and only if the Participant certifies that the
financial need is on account of:

 

  (i) expenses for (or necessary to obtain) medical care that would be
deductible under section 213(d) of the Code (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income);

 

  (ii) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 

  (iii) payment of tuition, room and board and related educational fees for up
to the next 12 months of post-secondary education for the Participant, or the
Participant’s Spouse, children or dependents (as defined in section 152 of the
Code, and without regard to section 152(b)(1), (b)(2) and (d)(1)(B));

 

  (iv) payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure of the mortgage on that
residence;

 

51



--------------------------------------------------------------------------------

  (v) payments for burial or funeral expenses for the Participant’s deceased
parent, Spouse, children or dependents (as defined in section 152 of the Code,
and without regard to section 152(d)(1)(B));

 

  (vi) expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under section 165 of the
Code (determined without regard to whether the loss exceeds 10% of adjusted
gross income); or

 

  (vii) the occurrence of any other event determined by the Commissioner of
Internal Revenue pursuant to Treasury Regulation section 1.401(k)-1(d)(3)(v).

(2) The Participant shall be required to submit any supporting documentation as
may be requested by the Administrative Committee.

(3) Any hardship withdrawal pursuant to this Section 9.1(b) shall be in the form
of a lump sum payment.

(4) A Participant may receive a hardship withdrawal pursuant to this
Section 9.1(b) no more than once during any six-month period.

(5) Amounts distributed to a Participant pursuant to this Section 9.1(b) shall
be withdrawn first from the Participant’s pre-tax contributions, second from the
vested portion of the Participant’s Profit Sharing Account and third from the
Participant’s designated Roth contributions, and shall not be taken from the
next source until the previous source has been depleted.

 

52



--------------------------------------------------------------------------------

(6) Notwithstanding any provision of the Plan to the contrary, a Participant who
receives a hardship withdrawal hereunder shall be prohibited from making any
pre-tax contributions, designated Roth contributions or after-tax contributions
under Section 4.1 or Section 5.1, respectively, and under all other plans of the
Employers and Affiliates until the first payroll period commencing coincident
with or next following the date which is six months after the date the hardship
withdrawal was made (or such earlier date as may be permitted by applicable
Regulations). Unless a Participant elects otherwise at the time and in the
manner prescribed by the Administrative Committee, following the period of
suspension of the Participant’s contributions prescribed by this
Section 9.1(b)(6), contributions to the Plan by the Participant automatically
shall resume in the same form and at the same rate as in effect immediately
prior to such suspension.

(7) For purposes of this Section 9.1(b), “all other plans of the Employers and
Affiliates” shall include stock option plans, stock purchase plans, qualified
and nonqualified deferred compensation plans and such other plans as may be
designated under Regulations, but shall not include health and welfare plans and
the mandatory employee contribution portion of a defined benefit plan.

(c) Withdrawals On or After Age 59 1/2. As of any Valuation Date, a Participant
who has attained age 59 1/2 may withdraw all or any portion of his or her vested
Account. A withdrawal made pursuant to this Section 9.1(c) shall be made at the
Participant’s election in any form of payment provided under Section 9.3(c).

 

53



--------------------------------------------------------------------------------

(d) Withdrawals from Rollover Account. As of any Valuation Date, a Participant
may withdraw all or any portion of his or her Rollover Account. Any withdrawal
pursuant to this Section 9.1(d) shall be in the form of a lump sum payment.

(e) Military Leave Withdrawals. As of any Valuation Date, a Participant who is
performing service in the uniformed services (as described in
Section 3401(h)(2)(A) of the Code) while on active duty for more than 30 days
may withdraw all or any portion of the Participant’s Account attributable to
pre-tax contributions and designated Roth contributions. Any withdrawal pursuant
to this Section 9.1(e) shall be in the form of a lump sum payment. A Participant
who receives such a withdrawal shall be prohibited from making any pre-tax
contributions or designated Roth contributions under Section 4.1 or after-tax
contributions under Section 5.1 until the first payroll period commencing
coincident with or next following the date which is six months after the date
such withdrawal was made (or such earlier date as may be permitted by applicable
Regulations). Unless a Participant elects otherwise at the time and in the
manner prescribed by the Administrative Committee, following the period of
suspension of the Participant’s contributions prescribed by this Section 9.1(e),
contributions to the Plan by the Participant automatically shall resume in the
same form and at the same rate as in effect immediately prior to such
suspension.

(f) Conditions Applicable to All Withdrawals. A Participant’s request for a
withdrawal pursuant to this Section 9.1 shall be made at such time and in such
manner as may be prescribed by the Administrative Committee. The amount
available for withdrawal pursuant to this Section 9.1 shall be reduced by the
amount of any loan made pursuant to Article 10 that is outstanding at the time
of withdrawal, and no withdrawal pursuant to this Section 9.1 shall be permitted
to the extent that such withdrawal would cause the aggregate amount of such

 

54



--------------------------------------------------------------------------------

outstanding loan to exceed the limits described in Section 10.1. The amount
available for withdrawal under this Section 9.1 is subject to reduction in the
sole discretion of the Administrative Committee to take into account the
investment experience of the Trust Fund between the date of the withdrawal
election and the date of the withdrawal.

Section 9.2. Distribution of Account upon Termination of Employment.
(a) Termination of Employment under Circumstances Entitling Participant to Full
Distribution of Account. If a Participant’s employment with all Employers and
Affiliates terminates on or after July 1, 2007 under any of the following
circumstances, then the Participant or his or her designated Beneficiary, as the
case may be, shall be entitled to receive the Participant’s entire Account:

(1) on or after the date the Participant attains age 55;

(2) on account of the Participant’s death;

(3) on account of the Participant’s Disability; or

(4) on or after the date the Participant is credited with at least four Years of
Service.

For purposes of this Section 9.2(a), a Participant who dies while performing
Qualified Military Service with respect to an Employer shall be treated as if
the Participant had resumed employment in accordance with his or her
reemployment rights under chapter 43 of title 38, United States Code, on the day
preceding the Participant’s death and then terminated employment on account of
the Participant’s death.

(b) Termination of Employment under Circumstances Resulting in Partial
Forfeiture of the Participant’s Account. If a Participant’s employment with all
Employers and Affiliates terminates on or after July 1, 2007 under circumstances
other than those set forth in

 

55



--------------------------------------------------------------------------------

Section 9.2(a), then the Participant shall be entitled to receive (i) the entire
balance of the Participant’s Pre-Tax Account, Designated Roth Account, After-Tax
Account, Rollover Account, Savings Account and QNEC Account and (ii) a
percentage of the balance of the Participant’s Matching Account and Profit
Sharing Account, which percentage shall be determined as follows by reference to
the Participant’s Years of Service as of the date of the Participant’s
termination of employment:

 

Years of Service

   Percentage  

Less than 1

     0 % 

At least 1 but less than 2

     25 % 

At least 2 but less than 3

     50 % 

At least 3 but less than 4

     75 % 

4 or more

     100 % 

Notwithstanding the foregoing, the portion of a Participant’s Account
attributable to cash dividends in respect of the Harris Stock Fund payable on or
after May 20, 2010 shall be 100% nonforfeitable.

The nonforfeitable percentage of the Account of a Participant whose employment
with all Employers and Affiliates terminated prior to July 1, 2007 and who is
not reemployed after such date shall be determined by reference to the terms of
the Plan as in effect on the date of the Participant’s termination of
employment.

In the event of the sale or disposition of a business or the sale of
substantially all of the assets of a trade or business, the Account of a
Participant affected by such sale may become 100% nonforfeitable, irrespective
of the Participant’s Years of Service, if expressly provided in the documents
effecting the transaction or otherwise authorized by the Company or the
Administrative Committee.

Any portion of a Participant’s Matching Account and Profit Sharing Account which
the Participant is not entitled to receive pursuant to this Section 9.2(b) shall
be charged to

 

56



--------------------------------------------------------------------------------

such accounts and forfeited as of the earlier of (i) the date the Participant’s
vested Account is distributed and (ii) the date the Participant incurs a Break
in Service of five consecutive years. If a Participant who receives a
distribution of the Participant’s vested Account is reemployed prior to
incurring a Break in Service of five consecutive years, then such forfeiture
shall be reinstated as prescribed in Section 11.2(b). Amounts forfeited by a
Participant pursuant to this Section shall be used (i) first, to restore the
Accounts of recently located Participants previously employed by such
Participant’s Employer (or the recently located Beneficiaries of Participants
previously employed by such Participant’s Employer) whose Accounts were
forfeited as described in Section 9.8, (ii) next, to restore the Accounts of
Participants who are reemployed by such Participant’s Employer as described in
Section 11.2(b), (iii) next, to fund any matching contributions or profit
sharing contributions to be allocated to Participants who are reemployed by such
Participant’s Employer after a period of Qualified Military Service as described
in Section 11.5 and (iv) finally, to reduce future contributions to the Plan by
such Participant’s Employer.

Section 9.3. Time and Form of Distribution upon Termination of Employment.
(a) In General. A Participant shall be entitled to a distribution of his or her
vested Account upon the Participant’s termination of employment with all
Employers and Affiliates.

(b) Time of Distribution. A Participant shall be entitled to a distribution of
his or her vested Account as soon as administratively practicable after the date
of the Participant’s termination of employment, or, subject to Section 9.4, may
defer distribution to a later date; provided, however, that:

 

57



--------------------------------------------------------------------------------

(1) subject to Section 9.4, a Participant’s Account shall not be distributed
prior to the Participant’s 65th birthday unless the Participant has consented in
writing to such distribution;

(2) if a Participant dies before the commencement of distribution of his or her
Account, distributions paid or commencing after the Participant’s death shall be
completed no later than December 31 of the calendar year which contains the
fifth anniversary of the Participant’s death, except that (i) if the
Participant’s Beneficiary is the Participant’s Spouse, distribution may be
deferred until December 31 of the calendar year in which the Participant would
have attained age 70 1/2 and (ii) if the Participant’s Beneficiary is a person
other than the Participant’s Spouse and distributions commence on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant died, such distributions may be made over a period not
longer than the life expectancy of such Beneficiary; provided, however, that
calendar year 2009 shall be disregarded for purposes of this Section 9.3(b)(2)
to the extent permitted by section 401(a)(9)(H) of the Code;

(3) if at the time of a Participant’s death, distribution of his or her Account
has commenced, the remaining portion of the Participant’s Account shall be paid
at least as rapidly as under the method of distribution being used prior to the
Participant’s death, as determined pursuant to Regulation section 1.401(a)(9)-2;

(4) unless a Participant files a written election to defer distribution,
distribution shall be made to a Participant by payment in a single lump sum no

 

58



--------------------------------------------------------------------------------

later than 60 days after the end of the Plan Year which contains the latest of
(i) the date of the Participant’s termination of employment, (ii) the tenth
anniversary of the date the Participant commenced participation in the Plan and
(iii) the Participant’s 65th birthday; provided, however, that if the
Participant does not elect a distribution prior to the latest to occur of the
events listed above, the Participant shall be deemed to have elected to defer
such distribution until a date no later than April 1 of the calendar year
following the calendar year in which the Participant attains age 70 1/2; and

(5) with respect to a Participant who continues in employment after attaining
age 70 1/2, distribution of the Participant’s Account shall commence no later
than the Participant’s required beginning date. For purposes of this paragraph,
the term “required beginning date” shall mean (A) with respect to a Participant
who is a 5%-owner (within the meaning of section 416(i) of the Code), April 1 of
the calendar year following the calendar year in which the Participant attains
age 70 1/2 and (B) with respect to any other Participant, April 1 of the
calendar year following the calendar year in which the Participant terminates
employment with all Employers and Affiliates. Distributions made under this
paragraph shall be made in accordance with Section 9.3(d).

(c) Form of Distribution. Any distribution to which a Participant (or in the
event of the Participant’s death, his or her Beneficiary) becomes entitled upon
the Participant’s termination of employment shall be distributed by the Trustee
by whichever of the following methods the Participant (or Beneficiary) elects:

 

59



--------------------------------------------------------------------------------

(1) an amount not greater than the vested balance of the Participant’s Account,
provided, however, that only one such payment may be made in any single month;

(2) substantially equal periodic installment payments, payable not less
frequently than annually and not more frequently than monthly, over a period to
be elected by the Participant (or Beneficiary); provided, however, that such
period shall not exceed the life expectancy of the Participant or, to the extent
permitted by Regulation section 1.401(a)(9)-5, the joint and last survivor
expectancy of the Participant and the Participant’s Beneficiary; or

(3) a combination of (1) and (2).

A Participant (or Beneficiary) may change his or her election with respect to
the form of distribution at any time before or after distribution of benefits
commences.

(d) Required Minimum Distributions. Notwithstanding any provision of the Plan to
the contrary, all distributions under the Plan will be made in accordance with
the minimum distribution requirements of section 401(a)(9) of the Code and the
final Regulations promulgated thereunder.

Section 9.4. Payment of Small Account Balances. Notwithstanding any provision of
Section 9.3 to the contrary and subject to Section 9.6, if a Participant’s
vested Account does not exceed $1,000, then such Account shall be distributed as
soon as practicable after the Participant’s termination of employment in the
form of a lump sum payment to the Participant or his or her Beneficiary, as the
case may be.

Section 9.5. Medium and Order of Withdrawal or Distribution. (a) Medium of
Withdrawal or Distribution. All withdrawals and distributions under the Plan
shall be made in

 

60



--------------------------------------------------------------------------------

cash; provided, however, that a Participant or Beneficiary may elect, in
accordance with procedures established by the Administrative Committee, to
receive the vested portion of his or her Account that is invested in the Harris
Stock Fund, if any, in shares of Harris Stock (with fractional shares
distributed in cash).

(b) Order of Withdrawal or Distribution. To the extent not otherwise set forth
in Section 9.1, any withdrawal pursuant to Section 9.1 and any distribution
pursuant to Section 9.3 shall be charged against a Participant’s contribution
and investment subaccounts in the order determined by the Administrative
Committee; provided, however, that in order to maximize the tax benefits
associated with participation in the Plan, any such withdrawal or distribution
first shall be charged against the Participant’s After-Tax Account.

Section 9.6. Direct Rollover Option. In the case of a distribution that is an
“eligible rollover distribution” within the meaning of section 402(c)(4) of the
Code, a Participant, a Beneficiary or a Spouse or former Spouse who is an
alternate payee under a qualified domestic relations order, as defined in
section 414(p) of the Code, may elect that all or any portion of such
distribution to which he or she is entitled shall be directly transferred from
the Plan to an Eligible Retirement Plan. Notwithstanding the foregoing, (i) any
portion of an eligible rollover distribution that consists of after-tax
contributions may be transferred only to (X) an individual retirement account or
annuity described in section 408(a) or (b) of the Code or (Y) a qualified plan
described in section 401(a) or 403(a) of the Code or an annuity contract
described in section 403(b) of the Code that agrees to account separately for
amounts so transferred; (ii) a Participant’s Designated Roth Account may be
transferred only to another designated Roth contributions account under an
applicable retirement plan described in section 402A(e)(1) of the Code or to a
Roth IRA described in section 408A of the Code, and only to the

 

61



--------------------------------------------------------------------------------

extent the rollover is permitted by the rules of section 402(c)(2) of the Code;
and (iii) if the distributee is a nonspouse Beneficiary, the eligible rollover
distribution may be transferred only to an individual retirement account or
annuity described in section 408(a) or (b) of the Code and only if such account
or annuity has been established for the purpose of receiving such distribution
on behalf of the nonspouse Beneficiary and will be treated as an inherited
individual retirement account or annuity pursuant to the provisions of section
402(c)(11) of the Code.

Section 9.7. Designation of Beneficiary. (a) In General. Each Participant shall
have the right to designate a Beneficiary or Beneficiaries (who may be
designated contingently or successively and that may be an entity other than a
natural person) to receive any distribution to be made under this Article upon
the death of such Participant or, in the case of a Participant who dies after
his or her termination of employment but prior to the distribution of the entire
amount to which he or she is entitled under the Plan, any undistributed balance
to which such Participant would have been entitled. No such designation of a
Beneficiary other than a Participant’s Spouse shall be effective if the
Participant was married through the one-year period ending on the date of his or
her death unless such designation was consented to in writing (or by such other
method permitted by the Internal Revenue Service) at the time of such
designation by the person who was the Participant’s Spouse during such period,
acknowledging the effect of such consent and witnessed by a notary public or,
prior to October 1, 1993, a Plan representative, or it is established to the
satisfaction of the Administrative Committee that such consent could not be
obtained because the Participant’s Spouse could not be located or because of the
existence of other circumstances as the Secretary of the Treasury may prescribe
as excusing the requirement of such consent. Subject to the immediately
preceding sentence, a Participant may from time to time, without the consent of
any Beneficiary, change or cancel any such

 

62



--------------------------------------------------------------------------------

designation. Such designation and each change thereof shall be made in the
manner prescribed by the Administrative Committee and shall be filed with the
Administrative Committee. If (i) no Beneficiary has been named by a deceased
Participant, (ii) a Beneficiary designation is not effective pursuant to the
second sentence of this section or (iii) all Beneficiaries designated by a
Participant have predeceased the Participant, then any undistributed Account of
the deceased Participant shall be distributed by the Trustee (a) to the
surviving Spouse of such deceased Participant, if any, (b) if there is no
surviving Spouse, to the then living descendants, if any, of the deceased
Participant, per stirpes, or (c) if there is no surviving Spouse and there are
no living descendants, to the executor or administrator of the estate of such
deceased Participant. The divorce of a Participant shall be deemed to revoke any
prior designation of the Participant’s former Spouse as a Beneficiary if written
evidence of such divorce shall be received by the Administrative Committee
before distribution of the Participant’s Account has been made in accordance
with such designation.

(b) Successor Beneficiaries. A Beneficiary who has been designated in accordance
with Section 9.7(a) may name a successor beneficiary or beneficiaries in the
manner prescribed by the Administrative Committee. Unless otherwise set forth in
the applicable form pursuant to which a Participant designates a Beneficiary or
the instructions thereto, if such Beneficiary dies after the Participant and
before distribution of the entire amount of the Participant’s benefit under the
Plan in which the Beneficiary has an interest, then any remaining amount shall
be distributed, as soon as practicable after the death of such Beneficiary, in
the form of a lump sum payment to the successor beneficiary or beneficiaries or,
if there is no such successor beneficiary, to the executor or administrator of
the estate of such deceased Beneficiary.

 

63



--------------------------------------------------------------------------------

Section 9.8. Missing Persons. If following the date on which pursuant to
Section 9.3(b) or 9.4 a Participant’s Account may be distributed without the
Participant’s consent, the Administrative Committee in the exercise of
reasonable diligence has been unable to locate the person or persons entitled to
the Participant’s Account, then the Participant’s Account shall be forfeited;
provided, however, that to the extent required by law the Plan shall reinstate
and pay to such person or persons the amount so forfeited upon a claim for such
amount made by such person or persons. The amount to be so reinstated shall be
obtained from the total amount that shall have been forfeited pursuant to this
Section and Section 9.2(b) during the Plan Year that the claim for such
forfeited benefit is made, and shall not include any earnings or losses from the
date of the forfeiture under this Section. If the amount to be reinstated
exceeds the amount of such forfeitures, the Employer in respect of whose
Eligible Employee the claim for forfeited benefit is made shall make a
contribution in an amount equal to such excess. To the extent the forfeitures
under this Section exceed any claims for forfeited benefits made pursuant to
this Section, such excess shall be utilized (i) first, to restore the Accounts
as described in Section 11.2(b) of Participants who are reemployed by the
Employer in respect of whose Eligible Employee experienced the forfeiture
hereunder, (ii) next, to fund any matching contributions or profit sharing
contributions to be allocated to Participants who are reemployed by such
Employer after a period of Qualified Military Service as described in
Section 11.5 and (iii) finally, to reduce future contributions to the Plan by
such Employer.

Section 9.9. Distributions to Minor and Disabled Distributees. Any distribution
that is payable to a distributee who is a minor or to a distributee who has been
legally determined to be unable to manage his or her affairs by reason of
illness or mental incompetency may be made to, or for the benefit of, any such
distributee at such time consistent with the provisions of

 

64



--------------------------------------------------------------------------------

this Plan and in such of the following ways as the legal representative of such
distributee shall direct: (a) directly to any such minor distributee if, in the
opinion of such legal representative, he or she is able to manage his or her
affairs, (b) to such legal representative, (c) to a custodian under a Uniform
Gifts to Minors Act for any such minor distributee, or (d) as otherwise directed
by such legal representative. Neither the Administrative Committee nor the
Trustee shall be required to oversee the application by any third party other
than the legal representative of a distributee of any distribution made to or
for the benefit of such distributee pursuant to this Section.

Section 9.10. Payment of Group Insurance Premiums. The Administrative Committee
may, in its sole discretion, permit a Participant who (i) is eligible to be
included in any contributory group insurance program maintained or sponsored by
an Employer, (ii) elects to be covered under such contributory group insurance
program and (iii) is receiving benefits under the Plan in monthly installments
to direct that a specified portion of the installment payments be withheld and
paid by the Trustee on the Participant’s behalf to the Employer as the
Participant’s contribution under such contributory group insurance program. Such
direction by a Participant, if permitted by the Administrative Committee, shall
be made at the time and in the manner prescribed by the Administrative
Committee. Any such direction may be revoked by a Participant upon at least 15
days’ prior written notice to the Administrative Committee. Any withholding and
payment of insurance costs on behalf of a Participant shall be made in
accordance with Treasury Regulation section 1.401(a)-13.

Section 9.11. Dividends in Respect of the Harris Stock Fund. Dividends in
respect of the Harris Stock Fund, if any, shall be allocated to the Accounts of
Participants and Beneficiaries invested in the Harris Stock Fund, based upon
their proportionate share of the

 

65



--------------------------------------------------------------------------------

Harris Stock Fund as of such date as may be determined by the Administrative
Committee on or before each dividend record date. Cash dividends shall be
reinvested in the Harris Stock Fund unless the Participant or Beneficiary
elects, at the time and in the manner prescribed by the Administrative
Committee, to receive a cash distribution in an amount equal to such dividend.
Any such cash distribution shall be made at the time determined by the
Administrative Committee not later than 90 days after the end of the Plan Year
in which the dividend was paid. Dividends in a form other than cash shall be
invested in the Harris Stock Fund.

ARTICLE 10

LOANS

Section 10.1. Making of Loans. Subject to the provisions of this Article 10, the
Administrative Committee shall establish a loan program whereby any Participant
who is an Employee may request, by such method prescribed by the Administrative
Committee, to borrow funds from the Participant’s Pre-Tax Account, Designated
Roth Account, After-Tax Account, Rollover Account and QNEC Account, and which
loan program hereby is incorporated into this Plan by reference. The principal
balance of such loan, when aggregated with the outstanding balances of all other
loans of the Participant from plans maintained by the Employers and Affiliates,
shall not exceed the least of:

(a) $50,000, reduced by the excess, if any, of (x) the highest outstanding loan
balance of the Participant under all plans maintained by the Employers and
Affiliates during the period beginning one year and one day prior to the date on
which such loan is made and ending on the day prior to the date on which such
loan is made, over (y) the outstanding loan balance from all such plans on the
date on which such loan is made;

 

66



--------------------------------------------------------------------------------

(b) fifty percent (50%) of the vested portion of the Participant’s Account as of
the Valuation Date coinciding with or immediately preceding the date on which
the loan is made; and

(c) the aggregate value of the Participant’s Pre-Tax Account, Designated Roth
Account, After-Tax Account, Rollover Account and QNEC Account as of the
Valuation Date coinciding with or immediately preceding the date on which the
loan is made.

Section 10.2. Restrictions. An application for a loan shall be made at the time
and in the manner prescribed by the Administrative Committee. The action of the
Administrative Committee or its delegate in approving or disapproving a request
for a loan shall be final. Any loan under the Plan shall be subject to the
terms, conditions and restrictions set forth in the loan program established by
the Administrative Committee.

Section 10.3. Default. If any loan or portion of a loan made to a Participant
under the Plan, together with the accrued interest thereon, is in default, the
Trustee, upon direction from the Administrative Committee, shall take
appropriate steps to collect the outstanding balance of the loan and to
foreclose on the security; provided, however, that the Trustee shall not levy
against any portion of the Participant’s Account until such time as a
distribution from such Account otherwise could be made under the Plan. Default
shall occur (i) if the Participant fails to make any scheduled loan payment by
the last day of the calendar quarter following the calendar quarter in which
such payment is due (or within such other grace period as permitted under
applicable law and by the Administrative Committee) or (ii) upon the occurrence
of any other event that is considered a default event under the loan program
established by the Administrative Committee. On the date a Participant is
entitled to receive a distribution of his or her Account pursuant to Article 9,
any defaulted loan or portion thereof,

 

67



--------------------------------------------------------------------------------

together with the accrued interest thereon, shall be charged to the
Participant’s Account after all other adjustments required under the Plan, but
before any distribution pursuant to Article 9.

Section 10.4. Applicability. Notwithstanding the foregoing, for purposes of this
Article 10, any Participant or Beneficiary who is a “party in interest” as
defined in section 3(14) of ERISA may apply for a loan from the Plan, regardless
of such Participant’s or Beneficiary’s employment status. As a condition of
receiving a loan from the Plan, such a Participant or Beneficiary who is not an
Employee shall consent to have such loan repaid in substantially equal
installments at the times and in the manner determined by the Administrative
Committee, but not less frequently than quarterly.

ARTICLE 11

SPECIAL PARTICIPATION AND DISTRIBUTION RULES

Section 11.1. Change of Employment Status. If an Employee who is not an Eligible
Employee becomes an Eligible Employee, then the Employee shall become a
Participant as of the date such Employee becomes an Eligible Employee.

Section 11.2. Reemployment of a Terminated Participant. (a) Participation. If a
terminated Participant is reemployed as an Eligible Employee, then the
terminated Participant again shall become a Participant as of the date of the
terminated Participant’s reemployment. If a terminated Participant is receiving
installment payments pursuant to Section 9.3(c), such payments shall be
suspended upon such terminated Participant’s reemployment unless such
Participant has attained age 59 1/2 on or before the date of such reemployment.

(b) Restoration of Forfeitures. If a terminated Participant is reemployed prior
to incurring a Break in Service of five consecutive years, and, at or after the
Participant’s termination of employment, any portion of the Participant’s
Account was forfeited pursuant to Section 9.2(b), then an amount equal to the
portion of the Participant’s Account that was

 

68



--------------------------------------------------------------------------------

forfeited shall be credited to the Participant’s Account as soon as
administratively practicable after the Participant is reemployed. Any amount to
be restored pursuant to this subsection shall be obtained from the total amounts
that have been forfeited pursuant to Sections 9.2(b) and 9.8 during the Plan
Year in which such Participant is reemployed from the Accounts of Participants
employed by the same Employer as the reemployed Participant. If the aggregate
amount to be so restored to the Accounts of Participants who are Employees of a
particular Employer exceeds the amount of such forfeitures, such Employer shall
make a contribution in an amount equal to such excess. Any such contribution
shall be made without regard to whether or not the limitations set forth in
Article 6 will be exceeded by such contribution.

Section 11.3. Employment by Affiliates. If an individual is employed by an
Affiliate that is not an Employer, then any period of such employment shall be
taken into account under the Plan solely for the purposes of (i) measuring such
individual’s Service and (ii) determining when such individual has terminated
his or her employment for purposes of Article 9, to the same extent it would
have been had such period of employment been as an Employee.

Section 11.4. Leased Employees. If an individual who performed services as a
leased employee (defined as any person (other than an Employee of an Employer)
who pursuant to an agreement between an Employer and a leasing organization has
performed services for the Employer (or for the Employer and related persons
determined in accordance with section 414(n)(6) of the Code) on a substantially
full-time basis for a period of at least one year, where such services are
performed under the primary direction or control of the Employer) of an Employer
or an Affiliate becomes an Employee, or if an Employee becomes such a leased
employee, then any period during which such services were so performed shall be
taken into account under the Plan solely for the purposes of (i) measuring such
individual’s Service and (ii)

 

69



--------------------------------------------------------------------------------

determining when such individual has terminated his or her employment for
purposes of Article 9, to the same extent it would have been had such period of
service been as an Employee. This Section shall not apply to any period of
service during which such a leased employee was covered by a plan described in
section 414(n)(5) of the Code.

Section 11.5. Reemployment of Veterans. The provisions of this Section shall
apply in the case of the reemployment (or deemed reemployment) by an Employer of
an Eligible Employee, within the period prescribed by USERRA, after the Eligible
Employee’s completion of a period of Qualified Military Service. The provisions
of this Section are intended to provide such Eligible Employee with the rights
required by USERRA and section 414(u) of the Code, and shall be interpreted in
accordance with such intent.

(a) Make-Up of Pre-Tax, Designated Roth and After-Tax Contributions. Such
Eligible Employee shall be entitled to make contributions under the Plan
(“make-up participant contributions”), in addition to any pre-tax, designated
Roth and after-tax contributions which the Eligible Employee elects to have made
under the Plan pursuant to Sections 4.1 and 5.1. From time to time while
employed by an Employer, such Eligible Employee may elect to contribute such
make-up participant contributions during the period beginning on the date of
such Eligible Employee’s reemployment and ending on the earlier of:

(1) the end of the period equal to the product of three and such Eligible
Employee’s period of Qualified Military Service, and

(2) the fifth anniversary of the date of such reemployment.

Such Eligible Employee shall not be permitted to contribute make-up participant
contributions to the Plan in excess of the amount which the Eligible Employee
could have elected to have made under the Plan in the form of pre-tax,
designated Roth and after-tax

 

70



--------------------------------------------------------------------------------

contributions if the Eligible Employee had continued in active employment with
his or her Employer during such period of Qualified Military Service. The manner
in which an Eligible Employee may elect to contribute make-up participant
contributions pursuant to this subsection (a) shall be prescribed by the
Administrative Committee.

(b) Make-Up of Matching Contributions. An Eligible Employee who contributes
make-up participant contributions as described in subsection (a) of this Section
shall be entitled to an allocation of matching contributions to his or her
Account in an amount equal to the amount of matching contributions that would
have been allocated to the Account of such Eligible Employee during the period
of Qualified Military Service if such make-up participant contributions had been
made in the form of pre-tax, designated Roth and after-tax contributions during
such period. The amount necessary to make such allocation of matching
contributions shall be derived from forfeitures during the Plan Year in which
such matching contributions are made, and if such forfeitures are not sufficient
for this purpose, then the Eligible Employee’s Employer shall make a special
contribution to the Plan which shall be utilized solely for purposes of such
allocation.

(c) Make-Up of Profit Sharing Contributions. Upon the timely reemployment of an
Eligible Employee following the completion of a period of Qualified Military
Service, such Eligible Employee shall be entitled to an allocation of profit
sharing contributions to his or her Account in an amount equal to the difference
between (i) the amount of profit sharing contributions, if any, that would have
been allocated to the Account of such Eligible Employee during the period of
Qualified Military Service if the Eligible Employee had continued in active
employment with his or her Employer during such period and (ii) the amount of
profit sharing contributions that was allocated to the Account of such Eligible
Employee during the period of

 

71



--------------------------------------------------------------------------------

Qualified Military Service pursuant to Section 8.6. Such allocation shall be
made by the Eligible Employee’s Employer no later than the later of (i) the date
that is 90 days after the date of the Eligible Employee’s reemployment and
(ii) the date that profit sharing contributions normally are due for the Plan
Year in which the Qualified Military Service was performed (or, if allocation by
such latest date is impossible or unreasonable, as soon as practicable
thereafter). The amount necessary to make such allocation of profit sharing
contributions shall be derived from forfeitures during the Plan Year in which
such profit sharing contributions are made, and if such forfeitures are not
sufficient for this purpose, then the Eligible Employee’s Employer shall make a
special contribution to the Plan which shall be utilized solely for purposes of
such allocation.

(d) Miscellaneous Rules Regarding Make-Up Contributions. For purposes of
determining the amount of contributions to be made under this Section, an
Eligible Employee’s “Compensation” during any period of Qualified Military
Service shall be determined in accordance with section 414(u) of the Code. Any
contributions made by an Eligible Employee or an Employer pursuant to this
Section on account of a period of Qualified Military Service in a prior Plan
Year shall not be subject to the limitations prescribed by Sections 6.1, 6.3 and
6.4 of the Plan (relating to sections 402(g), 415, and 404 of the Code) for the
Plan Year in which such contributions are made. The Plan shall not be treated as
failing to satisfy the nondiscrimination rules of Section 6.2 of the Plan
(relating to sections 401(k)(3) and 401(m) of the Code) for any Plan Year solely
on account of any make-up contributions made by an Eligible Employee or an
Employer pursuant to this Section.

(e) Deemed Reemployment following Death or Disability. In accordance with
section 414(u)(9) of the Code, for purposes of crediting of Service under the
Plan and accrual of contributions under Article 4, a Participant who dies or
suffers a Disability while

 

72



--------------------------------------------------------------------------------

performing Qualified Military Service with respect to an Employer shall be
treated as if the Participant had resumed employment in accordance with his or
her reemployment rights under chapter 43 of title 38, United States Code, on the
day preceding the Participant’s death or Disability, as applicable, and
terminated employment on the actual date of his or her death or Disability (and
on account of such death or Disability).

 

73



--------------------------------------------------------------------------------

ARTICLE 12

SHAREHOLDER RIGHTS WITH RESPECT TO HARRIS STOCK

Section 12.1. Voting Shares of Harris Stock. The Trustee, or the Company upon
written notice to the Trustee, shall furnish to each Participant (and
Beneficiary) whose Account is credited with participating units in the Harris
Stock Fund the date and purpose of each meeting of the shareholders of the
Company at which Harris Stock is entitled to be voted. The Trustee, or the
Company if it has furnished such information to such Participants (and
Beneficiaries) with respect to a particular shareholders’ meeting, shall request
from each such Participant (or Beneficiary) instructions to be furnished to the
Trustee (or to a tabulating agent appointed by the Trustee, which may be the
Company’s transfer agent) regarding the voting at such meeting of Harris Stock
represented by participating units credited to the Participant’s (or
Beneficiary’s) Account. If the Participant (or Beneficiary) furnishes such
instructions to the Trustee or its agent within the time specified in the
notification, then the Trustee shall vote Harris Stock represented by such
participating units in accordance with such instructions. All Harris Stock
represented by participating units credited to Accounts as to which the Trustee
or its agent do not receive instructions as specified above and all unallocated
Harris Stock held in the Harris Stock Fund shall be voted by the Trustee
proportionately in the same manner as it votes Harris Stock as to which the
Trustee or its agent have received voting instructions as specified above.

Section 12.2. Tender Offers. (a) Rights of Participants. In the event a tender
offer is made generally to the shareholders of the Company to transfer all or a
portion of their shares of Harris Stock in return for valuable consideration,
including, but not limited to, offers regulated by section 14(d) of the
Securities Exchange Act of 1934, as amended, the Trustee shall respond to such
tender offer in respect of shares of Harris Stock held by the Trustee in the
Harris Stock Fund in accordance with instructions obtained from Participants (or
Beneficiaries). Each

 

74



--------------------------------------------------------------------------------

Participant (or Beneficiary) shall be entitled to instruct the Trustee regarding
how to respond to any such tender offer with respect to the number of shares of
Harris Stock represented by the participating units in the Harris Stock Fund
then allocated to his or her Account. Each Participant (or Beneficiary) who does
not provide timely instructions to the Trustee shall be presumed to have
directed the Trustee not to tender shares of Harris Stock represented by the
participating units then allocated to his or her Account. A Participant (or
Beneficiary) shall not be limited in the number of instructions to tender or
withdraw from tender which he or she can give, but a Participant (or
Beneficiary) shall not have the right to give instructions to tender or withdraw
from tender after a reasonable time established by the Trustee pursuant to
subsection (c) of this Section. For purposes of this Section, the shares of
Harris Stock held in the Harris Stock Fund shall be treated as allocated to the
accounts of Participants in proportion to their respective participating units
in the Harris Stock Fund as of the immediately preceding record date for
ownership of Harris Stock for stockholders entitled to tender. The
Administrative Committee may direct the Trustee to make a special valuation of
the Harris Stock Fund in connection with such tender offer. Any securities or
other property received by the Trustee as a result of having tendered Harris
Stock shall be held, and any cash so received shall be invested in short term
investments, pending any further action which the Trustee may be required or
directed to take pursuant to the Plan. Notwithstanding anything to the contrary,
during the period of any public offer for Harris Stock, the Trustee shall
refrain from making purchases of Harris Stock in connection with the Plan and
the Trust. In addition to compensation otherwise payable, the Trustee shall be
entitled to reasonable compensation and reimbursement for its reasonable
out-of-pocket expenses for any services attributable to the duties and
responsibilities described in this Section.

 

75



--------------------------------------------------------------------------------

(b) Duties of the Administrative Committee. Within a reasonable time after the
commencement of a tender offer, the Administrative Committee shall cause the
Trustee to provide to each Participant or Beneficiary, as the case may be:

(1) the offer to purchase as distributed by the offeror to the shareholders of
the Company;

(2) a statement of the number of shares of Harris Stock represented by the
participating units in the Harris Stock Fund allocated to his or her Account;
and

(3) directions as to the means by which instructions with respect to the tender
offer can be given.

The Administrative Committee shall establish, and the Company shall pay for, a
means by which instructions with respect to a tender offer expeditiously can be
delivered to the Trustee. The Administrative Committee at its election may
engage an agent to receive such instructions and transmit them to the Trustee.
All such individual instructions shall be confidential and shall not be
disclosed to any person, including any Employer.

For purposes of allocating the proceeds of any sale or exchange pursuant to a
tender offer, the Trustee shall then treat as having been sold or exchanged from
each of the Accounts of Participants (and Beneficiaries) who provided timely
directions to the Trustee under this Section to tender that number of shares of
Harris Stock represented by participating units in the Harris Stock Fund subject
to such directions and the proceeds of such sale or exchange shall be allocated
accordingly. Any cash proceeds from the sale or exchange of shares of Harris
Stock in the Harris Stock Fund shall be invested in a commingled fund maintained
by the Trustee designated to hold such amounts, and any securities or other
property received as a result of such

 

76



--------------------------------------------------------------------------------

a sale or exchange shall be held by the Trustee, in each case pending investment
instructions from the Participants (and Beneficiaries) or the Investment
Committee, as the case may be.

(c) Duties of the Trustee. The Trustee shall follow the instructions of the
Participants (and Beneficiaries) with respect to the tender offer as transmitted
to the Trustee. The Trustee may establish a reasonable time, taking into account
the time restrictions of the tender offer, after which it shall not accept
instructions of Participants (or Beneficiaries).

ARTICLE 13

ADMINISTRATION

Section 13.1. The Administrative Committee. (a) The Compensation Committee shall
appoint at least two members to the Administrative Committee. The Administrative
Committee shall be the “administrator” of the Plan within the meaning of such
term as used in ERISA and shall be responsible for the administration of the
Plan. The Compensation Committee shall have the right at any time, with or
without cause, to remove any member of the Administrative Committee. In
addition, any member of the Administrative Committee at any time may resign by
giving at least fifteen (15) days’ advance written notice to the Compensation
Committee (or such shorter period of advance written notice acceptable to the
Compensation Committee). An Employee who serves on the Administrative Committee
shall be deemed to have resigned from such committee upon the termination of the
Employee’s employment with the Company and its Affiliates, effective as of the
date of the termination of employment. Upon the removal or resignation of any
member of the Administrative Committee, or the failure or inability for any
reason of any member of the Administrative Committee to act hereunder, the
Compensation Committee shall appoint a successor member of the Administrative
Committee if such removal, resignation, failure or inability causes the
Administrative Committee to have fewer than two members. Any successor member of
the Administrative Committee shall

 

77



--------------------------------------------------------------------------------

have all the rights, privileges and duties of the predecessor, but shall not be
held accountable for the acts of the predecessor.

(b) Any member of the Administrative Committee may, but need not, be an
employee, director, officer or shareholder of an Employer and such status shall
not disqualify him or her from taking any action hereunder or render him or her
accountable for any distribution or other material advantage received by such
member under the Plan, provided that no member of the Administrative Committee
who is a Participant shall take part in any action of the Administrative
Committee or any matter involving solely his or her rights under the Plan.

(c) Promptly after the appointment of the members of the Administrative
Committee and promptly after the appointment of any successor member of the
Administrative Committee, the Trustee shall be notified in writing as to the
names of the persons so appointed as members or successor members.

(d) The Administrative Committee shall have the duty and authority to interpret
and construe, in its sole discretion, the terms of the Plan in all respects,
including, but not limited to, all questions of eligibility, the status and
rights of Participants, distributees and other persons under the Plan, and the
manner, time and amount of payment of any distribution under the Plan. Each
Employer shall, from time to time, upon request of the Administrative Committee,
furnish to the Administrative Committee such data and information as the
Administrative Committee shall require in the performance of its duties. All
determinations and actions of the Administrative Committee shall be conclusive
and binding upon all affected parties, except that the Administrative Committee
may revoke or modify a determination or action that it determines to have been
in error. Benefits will be paid under the Plan only if the

 

78



--------------------------------------------------------------------------------

Administrative Committee decides in its sole discretion that the applicant is
entitled to the benefits.

(e) The Administrative Committee shall direct the Trustee to make payments of
amounts to be distributed from the Trust under Article 9.

(f) The Administrative Committee may act at a meeting by the vote of a majority
of a quorum of its members or without a meeting by the unanimous written consent
of its members. The Administrative Committee shall keep records of all of its
meetings and forward all necessary communications to the Trustee. The
Administrative Committee may adopt such rules and procedures as it deems
desirable for the conduct of its affairs and the administration of the Plan,
provided that any such rules and procedures shall be consistent with the
provisions of the Plan and ERISA.

(g) The members of the Administrative Committee shall discharge their duties
with respect to the Plan (i) solely in the interest of the Participants and
Beneficiaries, (ii) for the exclusive purpose of providing benefits to the
Participants and Beneficiaries and of defraying reasonable expenses of
administering the Plan and (iii) with the care, skill, prudence, and diligence
under the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims.

(h) The members of the Administrative Committee shall not receive any
compensation or fee for services as members of the Administrative Committee.

Section 13.2. Named Fiduciaries. The Investment Committee shall be a “named
fiduciary” of the Plan within the meaning of such term as used in ERISA solely
with respect to its power to appoint certain fiduciaries under the Plan and its
management of the assets of the

 

79



--------------------------------------------------------------------------------

Plan. The Administrative Committee shall be a “named fiduciary” of the Plan
within the meaning of such term as used in ERISA solely with respect to its
power to appoint certain fiduciaries under the Plan and the exercise of its
administrative duties set forth in the Plan that are fiduciary acts. Each of the
Compensation Committee and the Finance Committee shall be a “named fiduciary” of
the Plan within the meaning of such term as used in ERISA solely with respect to
its power to appoint certain fiduciaries under the Plan. Each fiduciary has only
those duties and responsibilities specifically assigned to such fiduciary under
the Plan.

Section 13.3. Allocation and Delegation of Responsibilities. Each of the
Administrative Committee, the Compensation Committee, the Finance Committee and
the Investment Committee may allocate its responsibilities among its members and
may designate any person, partnership, corporation or another committee to carry
out any of its responsibilities with respect to the Plan (in each case
irrespective of whether such responsibilities are fiduciary or settlor in
nature).

Section 13.4. Professional and Other Services. The Company may employ counsel
(who may be counsel for an Employer) to advise the Administrative Committee, the
Compensation Committee, the Finance Committee and the Investment Committee and
their agents and may arrange for clerical and other services as the
Administrative Committee, the Compensation Committee, the Finance Committee and
the Investment Committee and their agents may require in carrying out their
duties hereunder.

Section 13.5. Indemnification and Expense Reimbursement. The Employers hereby
jointly and severally indemnify the members of the Administrative Committee, the
members of the Compensation Committee, the members of the Finance Committee and
the members of the Investment Committee from the effects and consequences of
their acts,

 

80



--------------------------------------------------------------------------------

omissions and conduct in their official capacity, except to the extent that such
effects and consequences result from their own willful or gross misconduct or
criminal acts. The Employers shall reimburse the members of each of the
Administrative Committee, Compensation Committee, Finance Committee and
Investment Committee for any necessary expenditures incurred in the discharge of
their duties hereunder.

Section 13.6. Claims Procedure. If any Participant or distributee believes he or
she is entitled to benefits in an amount greater than those which he or she is
receiving or has received, he or she (or his or her duly authorized
representative) may file a claim with the Administrative Committee. Such a claim
shall be in writing and state the nature of the claim, the facts supporting the
claim, the amount claimed and the address of the claimant. The Administrative
Committee shall review the claim and, unless special circumstances require an
extension of time, within 90 days after receipt of the claim give written or
electronic notice to the claimant of its decision with respect to the claim. If
special circumstances require an extension of time, the claimant shall be so
advised in writing or by electronic means within the initial 90-day period and
in no event shall such an extension exceed 90 days. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Administrative Committee expects to render a decision. The notice
of the decision of the Administrative Committee with respect to the claim shall
be written in a manner calculated to be understood by the claimant and, if the
claim is wholly or partially denied, shall set forth the specific reasons for
the denial, specific references to the pertinent Plan provisions on which the
denial is based, a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary, and an explanation of the claim review
procedure under the Plan and the time limits applicable to such

 

81



--------------------------------------------------------------------------------

procedure (including a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following the final denial of a claim).

The claimant (or his or her duly authorized representative) may request a review
of the denial by filing with the Administrative Committee a written request for
such review within 60 days after notice of the denial has been received by the
claimant. Within the same 60-day period, the claimant may submit to the
Administrative Committee written comments, documents, records and other
information relating to the claim. Upon request and free of charge, the claimant
also may have reasonable access to, and copies of, documents, records and other
information relevant to the claim. If a request for review is so filed, review
of the denial shall be made by the Administrative Committee and the claimant
shall be given written or electronic notice of the Administrative Committee’s
final decision within, unless special circumstances require an extension of
time, 60 days after receipt of such request. If special circumstances require an
extension of time, the claimant shall be so advised in writing or by electronic
means within the initial 60-day period and in no event shall such an extension
exceed 60 days. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Administrative
Committee expects to render a decision. If the appeal of the claim is wholly or
partially denied, the notice of the Administrative Committee’s final decision
shall include specific reasons for the denial, specific references to the
pertinent Plan provisions on which the denial is based and a statement that the
claimant is entitled, upon request and free of charge, to reasonable access to,
and copies of, all relevant documents, records and information. The notice shall
be written in a manner calculated to be understood by the claimant and shall
notify the claimant of (i) his or her right to bring a civil action under
section 502(a) of ERISA and (ii) the limitations for actions under the Plan as
set forth in Section 15.6.

 

82



--------------------------------------------------------------------------------

In making determinations regarding claims for benefits, the Administrative
Committee shall consider all of the relevant facts and circumstances, including,
without limitation, governing plan documents, consistent application of Plan
provisions with respect to similarly situated claimants and any comments,
documents, records and other information with respect to the claim submitted by
the claimant (the “Claimant’s Submissions”). The Claimant’s Submissions shall be
considered by the Administrative Committee without regard to whether the
Claimant’s Submissions were submitted or considered by the Administrative
Committee in the initial benefit determination. In no event shall a Participant
or distributee be entitled to challenge a decision of the Administrative
Committee in court or in any administrative proceeding unless and until the
claims procedures set forth in this Section 13.6 have been complied with and
exhausted.

Section 13.7. Notices to Participants. All notices, reports and statements
given, made, delivered or transmitted to a Participant or distributee or any
other person entitled to or claiming benefits under the Plan shall be deemed to
have been duly given, made, delivered or transmitted when provided via such
written or other means as may be permitted by applicable Regulations. A
Participant, distributee or other person may record any change of his or her
address by written notice filed with his or her Employer.

Section 13.8. Notices to Administrative Committee or Employers. Written
directions and notices and other written or electronic communications from
Participants, distributees or other persons entitled to or claiming benefits
under the Plan to the Administrative Committee or the Employers shall be deemed
to have been duly given, made, delivered or transmitted when given, made,
delivered or transmitted in the manner and to the location

 

83



--------------------------------------------------------------------------------

prescribed by the Administrative Committee or the Employers for the giving of
such directions, notices and other communications.

Section 13.9. Electronic Media. Notwithstanding any provision of the Plan to the
contrary, the use of electronic technologies shall be deemed to satisfy any
written notice, consent, delivery, signature or disclosure requirement under the
Plan, the Code or ERISA to the extent permitted by the Administrative Committee
and permissible under and consistent with applicable law and regulations.

Section 13.10. Records. The Administrative Committee shall keep a record of all
of its proceedings with respect to the Plan and shall keep or cause to be kept
all books of account, records and other data as may be necessary or advisable in
its judgment for the administration of the Plan.

Section 13.11. Reports of Trustee and Accounting to Participants. The
Administrative Committee shall keep on file, in such form as it shall deem
convenient and proper, all reports concerning the Trust Fund received by it from
the Trustee, and, at least once each calendar quarter, each Participant and
Beneficiary shall be provided a written or electronic benefit statement
indicating the balance credited to any Account for such individual. Any
Participant or Beneficiary claiming that an error has been made with respect to
such balance shall notify the Administrative Committee in writing within ninety
(90) days following the delivery of such benefit statement. If no notice of
error timely is provided, the benefit statement shall be presumed to be correct.

Section 13.12. Limitations on Investments and Transactions/Conversions.
Notwithstanding any provision of the Plan to the contrary:

 

84



--------------------------------------------------------------------------------

(a) The Administrative Committee, in its sole and absolute discretion, may
temporarily suspend, in whole or in part, certain Plan transactions, including
without limitation, the right to change or suspend contributions and/or the
right to receive a distribution, loan or withdrawal from an Account in the event
of any conversion, change in recordkeeper, change in investment funds, Plan
merger or spinoff or other appropriate event.

(b) The Administrative Committee, in its sole and absolute discretion, may
temporarily suspend, in whole or in part, Plan transactions dealing with
investments, including without limitation, the right to change investment
elections or reallocate Account balances in the event of any conversion, change
in recordkeeper, change in investment funds, Plan merger or spinoff or other
appropriate event.

(c) In the event of a change in investment funds, Plan merger or spinoff or
other appropriate event, the Administrative Committee, in its sole and absolute
discretion, may decide to map investments from a Participant’s prior investment
fund elections to the then available investment funds under the Plan. In the
event that investments are mapped in this manner, the Participant shall be
permitted to reallocate funds among the investment funds (in accordance with
Article 8 and any relevant rules and procedures adopted for this purpose) after
the suspension period (if any) is lifted.

(d) Notwithstanding any provision of the Plan to the contrary, the investment
funds shall be subject to, and governed by, (1) all applicable legal rules and
restrictions, (2) the rules specified by the investment fund providers in the
fund prospectus(es) or other governing documents thereof and/or (3) any rules or
procedures adopted by the Administrative Committee governing the transfers of
assets into or out of such funds. Such rules, procedures and restrictions in
certain cases may limit the ability of a Participant to make transfers into or
out of a

 

85



--------------------------------------------------------------------------------

particular investment fund and/or may result in additional transaction fees or
other costs relating to such transfers. In furtherance of, but without limiting
the foregoing, the Plan may decline to implement any investment election or
instruction where it deems appropriate.

 

86



--------------------------------------------------------------------------------

ARTICLE 14

PARTICIPATION BY EMPLOYERS

Section 14.1. Adoption of Plan. With the consent of the Compensation Committee,
any entity may become an Employer under the Plan by (a) taking such action as
shall be necessary to adopt the Plan and (b) executing and delivering such
instruments and taking such other action as may be necessary or desirable to put
the Plan and Trust into effect with respect to such entity, as prescribed by the
Compensation Committee. The powers and control of the Company, as provided in
the Plan and the trust agreement, shall not be diminished by reason of
participation of any such adopting entity in the Plan.

Section 14.2. Withdrawal from Participation. An Employer may withdraw from
participation in the Plan at any time by filing with the Compensation Committee
a duly certified copy of a written instrument duly adopted by the Employer to
that effect and giving notice of its intended withdrawal to the Compensation
Committee, the Employers and the Trustee prior to the effective date of
withdrawal.

Section 14.3. Company, Administrative Committee, Compensation Committee, Finance
Committee and Investment Committee as Agents for Employers. Each entity which
becomes an Employer pursuant to Section 14.1 or Section 14.4 by so doing shall
be deemed to have appointed the Company, the Administrative Committee, the
Compensation Committee, the Finance Committee and the Investment Committee as
its agents to exercise on its behalf all of the powers and authorities conferred
upon the Company, the Administrative Committee, the Compensation Committee, the
Finance Committee and the Investment Committee by the terms of the Plan. The
authority of the Company, the Administrative Committee, the Compensation
Committee, the Finance Committee or the Investment Committee to act as such
agent shall continue unless and until the portion of the Trust Fund held for the
benefit of Employees of the

 

87



--------------------------------------------------------------------------------

particular Employer and their Beneficiaries is set aside in a separate Trust
Fund as provided in Section 17.2.

Section 14.4. Continuance by a Successor. In the event that an Employer other
than the Company is reorganized by way of merger, consolidation, transfer of
assets or otherwise, so that another entity other than an Employer succeeds to
all or substantially all of such Employer’s business, such successor entity may,
with the consent of the Compensation Committee, be substituted for such Employer
under the Plan by adopting the Plan. Contributions by such Employer
automatically shall be suspended from the effective date of any such
reorganization until the date upon which the substitution of such successor
entity for the Employer under the Plan becomes effective. If, within 90 days
following the effective date of any such reorganization, such successor entity
shall not have elected to adopt the Plan, the Compensation Committee fails to
consent to such adoption, or an Employer adopts a plan of complete liquidation
other than in connection with a reorganization, the Plan automatically shall be
terminated with respect to employees of such Employer as of the close of
business on the 90th day following the effective date of such reorganization or
as of the close of business on the date of adoption of such plan of complete
liquidation, as the case may be, and the Administrative Committee shall direct
the Trustee to distribute the portion of the Trust Fund applicable to such
Employer in the manner provided in Section 17.3.

If such successor entity is substituted for an Employer as described above,
then, for all purposes of the Plan, employment of each Employee with such
Employer, including service with and compensation paid by such Employer, shall
be considered to be employment with such successor entity.

 

88



--------------------------------------------------------------------------------

ARTICLE 15

MISCELLANEOUS

Section 15.1. Expenses. All costs and expenses of administering the Plan and the
Trust, including the expenses of the Company, the Administrative Committee, the
Compensation Committee, the Finance Committee and the Investment Committee, the
fees of counsel and of any agents for the Company or such committees, investment
advisory and recordkeeping fees, the fees and expenses of the Trustee, the fees
of counsel for the Trustee and other administrative expenses, shall be paid
under the direction of the Administrative Committee from the Trust Fund to the
extent such expenses are not paid by the Employers. The Administrative
Committee, in its sole discretion, having regard to the nature of a particular
expense, shall determine the portion of such expense that is to be borne by each
Employer or the manner in which such expense is to be allocated among Accounts.
An Employer may seek reimbursement of any expense paid by such Employer that the
Administrative Committee determines is properly payable from the Trust Fund.

Section 15.2. Non-Assignability.

(a) In General. No right or interest of any Participant or Beneficiary in the
Plan shall be assignable or transferable in whole or in part, either directly or
by operation of law or otherwise, including, but not by way of limitation,
execution, levy, garnishment, attachment, pledge or bankruptcy, but excluding
devolution by death or mental incompetency, and any attempt to do so shall be
void, and no right or interest of any Participant or Beneficiary in the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant or Beneficiary, including claims for alimony or the support of any
Spouse, except as provided below.

 

89



--------------------------------------------------------------------------------

(b) Exception for Qualified Domestic Relations Orders. Notwithstanding any
provision of the Plan to the contrary, if a Participant’s Account under the
Plan, or any portion thereof, is the subject of one or more qualified domestic
relations orders (as defined in section 414(p) of the Code), such Account or
portion thereof shall be paid to the person, at the time and in the manner
specified in any such order. The Administrative Committee shall adopt rules and
procedures, in accordance with section 414(p) of the Code, relating to its
(i) review of any domestic relations order for purposes of determining whether
the order is a qualified domestic relations order and (ii) administration of a
qualified domestic relations order. A domestic relations order shall not fail to
constitute a qualified domestic relations order solely because such order
provides for distribution to an alternate payee of the benefit assigned to the
alternate payee under the Plan prior to the applicable Participant’s earliest
retirement age (as defined in section 414(p) of the Code) under the Plan.

(c) Other Exception. Notwithstanding any provision of the Plan to the contrary,
if a Participant is ordered or required to pay an amount to the Plan pursuant to
(i) a judgment in a criminal action, (ii) a civil judgment in connection with a
violation (or alleged violation) of Part 4 of Subtitle B of Title I of ERISA or
(iii) a settlement agreement between the Secretary of Labor and the Participant
in connection with a violation (or alleged violation) of Part 4 of Subtitle B of
Title I of ERISA, the Participant’s Account under the Plan may, to the extent
permitted by law, be offset by such amount.

Section 15.3. Employment Non-Contractual. The Plan confers no right upon an
Employee to continue in employment.

Section 15.4. Merger or Consolidation with Another Plan; Transfer Contributions;
Transferred Employees; Divestitures.

 

90



--------------------------------------------------------------------------------

(a) The Administrative Committee shall have the right to merge or consolidate
all or a portion of the Plan with, or transfer all or part of the assets or
liabilities of the Plan to, any other plan; provided, however, that the terms of
such merger, consolidation or transfer are such that each Participant,
distributee, Beneficiary or other person entitled to receive benefits from the
Plan would, if the Plan were to terminate immediately after the merger,
consolidation or transfer, receive a benefit equal to or greater than the
benefit such person would be entitled to receive if the Plan were to terminate
immediately before the merger, consolidation or transfer.

(b) Amounts transferred to the Plan pursuant to Subsection (a) above (“Transfer
Contributions”) and participation in the Plan by Employees who become eligible
for the Plan in anticipation or at the time of a plan merger, consolidation or
transfer or in connection with a business acquisition by an Employer
(“Transferred Employees”) shall be subject to all terms and conditions of the
Plan as in effect from time to time, except to the extent provided on Schedule A
to the Plan which may contain additional terms and conditions governing the
application of the Plan to the Transfer Contributions and Transferred Employees.
The terms of Schedule A hereby are incorporated and made part of the Plan and,
in the event of any inconsistency between the terms of the Plan and the terms of
Schedule A, Schedule A shall control with respect to the Transfer Contributions
and Transferred Employees covered by the Schedule; provided, however, that if
such inconsistency results from changes made in the provisions of the Plan to
comply with applicable law, then such provisions of the Plan shall control.

(c) The Accounts of Employees who will cease to participate in the Plan as a
result of a divestiture or similar corporate transaction (such Accounts,
“Divestiture Accounts”,

 

91



--------------------------------------------------------------------------------

and such Employees, “Divestiture Participants”) shall be subject to all terms
and conditions of the Plan as in effect from time to time, except to the extent
provided on Schedule B to the Plan which may contain additional terms and
conditions governing the application of the Plan to the Divestiture Accounts and
Divestiture Participants. The terms of Schedule B hereby are incorporated and
made part of the Plan and, in the event of any inconsistency between the terms
of the Plan and the terms of Schedule B, Schedule B shall control with respect
to the Divestiture Accounts and Divestiture Participants covered by the
Schedule; provided, however, that if such inconsistency results from changes
made in the provisions of the Plan to comply with applicable law, then such
provisions of the Plan shall control.

Section 15.5. Gender and Plurals. Wherever used in the Plan, words in the
masculine gender shall include the masculine or feminine gender, and, unless the
context otherwise requires, words in the singular shall include the plural, and
words in the plural shall include the singular.

Section 15.6. Statute of Limitations for Actions under the Plan. Except for
actions to which the statute of limitations prescribed by section 413 of ERISA
applies, (a) no legal or equitable action relating to a claim under section 502
of ERISA may be commenced later than one (1) year after the claimant receives a
final decision from the Administrative Committee in response to the claimant’s
request for review of an adverse benefit determination and (b) no other legal or
equitable action involving the Plan may be commenced later than two (2) years
after the date the person bringing the action knew, or had reason to know, of
the circumstances giving rise to the action. This provision shall not bar the
Plan or its fiduciaries from recovering overpayments of benefits or other
amounts incorrectly paid to any person under the Plan at any time or bringing
any legal or equitable action against any party.

 

92



--------------------------------------------------------------------------------

Section 15.7. Applicable Law. The Plan and all rights hereunder shall be
governed by and construed in accordance with the laws of the State of Florida
(without regard to principles of conflicts of law) to the extent such laws have
not been preempted by applicable federal law. Venue for any action arising under
the Plan shall be in Brevard County, Florida.

Section 15.8. Severability. If any provision of the Plan is held illegal or
invalid, the illegality or invalidity shall not affect the remaining provisions
of the Plan and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.

Section 15.9. No Guarantee. None of the Company, the Employers, the
Administrative Committee, the Compensation Committee, the Finance Committee, the
Investment Committee or the Trustee in any way guarantees the Trust from loss or
depreciation nor the payment of any benefit that may be or become due to any
person from the Trust Fund. Nothing in the Plan shall be deemed to give any
Participant, distributee or Beneficiary an interest in any specific part of the
Trust Fund or any other interest except the right to receive benefits from the
Trust Fund in accordance with the provisions of the Plan and the trust
agreement.

Section 15.10. Plan Voluntary. Although it is intended that the Plan shall be
continued and that contributions shall be made as herein provided, the Plan is
entirely voluntary on the part of the Employers and the continuance of the Plan
and the contributions hereunder are not and shall not be regarded as contractual
obligations of the Employers.

Section 15.11. Legal Fees. Any award of legal fees in connection with an action
involving the Plan shall be calculated pursuant to a method that results in the
lowest amount of fees being paid, which amount shall be no more than the amount
that is reasonable. In no event shall legal fees be awarded for work related to:
(a) administrative proceedings under the Plan; (b) unsuccessful claims brought
by a Participant or any other person; or (c) actions that are not

 

93



--------------------------------------------------------------------------------

brought under ERISA. In calculating any award of legal fees, there shall be no
enhancement for the risk of contingency, nonpayment or any other risk, nor shall
there be applied a contingency multiplier or any other multiplier. In any action
brought by a Participant or any other person against the Plan, the
Administrative Committee, the Compensation Committee, the Finance Committee, the
Investment Committee, any Plan fiduciary, any Employer or their respective
affiliates or their or their affiliates’ respective officers, directors,
trustees, employees, or agents (collectively, the “Plan Parties”), legal fees of
the Plan Parties in connection with such action shall be paid by the Participant
or other person bringing the action, unless the court specifically finds that
there was a reasonable basis for the action

ARTICLE 16

TOP-HEAVY PLAN REQUIREMENTS

Section 16.1. Top-Heavy Plan Determination. If as of the determination date (as
hereinafter defined) for any Plan Year the aggregate of (a) the account balances
under the Plan and all other defined contribution plans in the aggregation group
(as hereinafter defined) and (b) the present value of accrued benefits under all
defined benefit plans in such aggregation group of all participants in such
plans who are key employees (as hereinafter defined) for such Plan Year exceeds
60% of the aggregate of the account balances and the present value of accrued
benefits of all participants in such plans as of the determination date, then
the Plan shall be a “top-heavy plan” for such Plan Year, and the requirements of
Section 16.3 shall be applicable for such Plan Year as of the first day thereof.
If the Plan is a top-heavy plan for any Plan Year and is not a top-heavy plan
for any subsequent Plan Year, the requirements of Section 16.3 shall not be
applicable for such subsequent Plan Year.

 

94



--------------------------------------------------------------------------------

Section 16.2. Definitions and Special Rules.

(a) Definitions. For purposes of this Article 16, the following definitions
shall apply:

(1) Determination Date. The determination date for all plans in the aggregation
group shall be the last day of the preceding Plan Year, and the valuation date
applicable to a determination date shall be (i) in the case of a defined
contribution plan, the date as of which account balances are determined that
coincides with or immediately precedes the determination date, and (ii) in the
case of a defined benefit plan, the date as of which the most recent actuarial
valuation for the Plan Year that includes the determination date is prepared,
except that if any such plan specifies a different determination or valuation
date, such different date shall be used with respect to such plan.

(2) Aggregation Group. The aggregation group shall consist of (a) each plan of
an Employer in which a key employee is a participant, (b) each other plan that
enables such a plan to be qualified under section 401(a) of the Code, and
(c) any other plans of an Employer that the Company designates as part of the
aggregation group.

(3) Key Employee. Key employee shall have the meaning set forth in section
416(i) of the Code.

(4) Compensation. Compensation shall have the meaning set forth in Treasury
Regulation section 1.415(c)-2(d)(4). Compensation for this purpose shall not
include any amount excludable under Treasury Regulation section
1.415(c)-2(g)(5)(ii).

 

95



--------------------------------------------------------------------------------

(b) Special Rules. For the purpose of determining the accrued benefit or account
balance of a participant, (i) the accrued benefit or account balance of any
person who has not performed services for an Employer at any time during the
one-year period ending on the determination date shall not be taken into account
pursuant to this Section, and (ii) any person who received a distribution from a
plan (including a plan that has terminated) in the aggregation group during the
one-year period ending on the determination date shall be treated as a
participant in such plan, and any such distribution shall be included in such
participant’s account balance or accrued benefit, as the case may be; provided,
however, that in the case of a distribution made for a reason other than a
person’s severance from employment, death or disability, clause (ii) of this
Section 16.2(b) shall be applied by substituting “five-year period” for
“one-year period.”

Section 16.3. Minimum Contribution for Top-Heavy Years. Notwithstanding any
provision of the Plan to the contrary, for any Plan Year for which the Plan is a
top-heavy plan, a minimum contribution shall be made on behalf of each
Participant (other than a key employee) who is an Employee on the last day of
the Plan Year in an amount equal to the lesser of (i) 3% of such Participant’s
compensation during such Plan Year and (ii) the highest percentage at which
Employer contributions (including pre-tax contributions) are made on behalf of
any key employee for such Plan Year. If during any Plan Year for which this
Section 16.3 is applicable a defined benefit plan is included in the aggregation
group and such defined benefit plan is a top-heavy plan for such Plan Year, the
percentage set forth in clause (i) of the first sentence of this Section 16.3
shall be 5%. The percentage referred to in clause (ii) of the first sentence of
this Section 16.3 shall be obtained by dividing the aggregate of Employer
contributions made pursuant to Article 4 and pursuant to any other defined
contribution plan that

 

96



--------------------------------------------------------------------------------

is required to be included in the aggregation group (other than a defined
contribution plan that enables a defined benefit plan that is required to be
included in such group to be qualified under section 401(a) of the Code) during
the Plan Year on behalf of such key employee by such key employee’s compensation
for the Plan Year. Notwithstanding the foregoing, the minimum contribution
described in this Section 16.3 for any Plan Year for which the Plan is a
top-heavy plan shall not be made under this Plan with respect to any Participant
who receives a minimum contribution or minimum benefit for purposes of section
416(c) of the Code under another plan maintained by an Affiliate.

ARTICLE 17

AMENDMENT, ESTABLISHMENT OF

SEPARATE PLAN, PLAN TERMINATION AND CHANGE IN CONTROL

Section 17.1. Amendment. The Compensation Committee may, at any time and from
time to time, amend or modify the Plan. Any such amendment or modification shall
become effective as of such date determined by the Compensation Committee,
including retroactively to the extent permitted by law, and may apply to
Participants in the Plan at the time thereof as well as to future Participants.

Section 17.2. Establishment of Separate Plan. If an Employer withdraws from the
Plan pursuant to Section 14.2, then the Administrative Committee shall determine
the portion of each of the funds of the Trust Fund that is applicable to the
Participants of such Employer and their Beneficiaries and direct the Trustee to
segregate such portions in a separate trust. Such separate trust thereafter
shall be held and administered as a part of the separate plan of such Employer.
The portion of a fund of the Trust Fund applicable to the Participants (and
Beneficiaries) of a particular Employer shall be an amount that bears the same
ratio to the value of such fund as the total value of the fund accounts of
Participants (and Beneficiaries)

 

97



--------------------------------------------------------------------------------

of such Employer bears to the total value of the fund accounts of all
Participants (and Beneficiaries).

Section 17.3. Termination. The Company at any time may terminate the Plan by
resolution of an appropriate committee of the Board. An Employer at any time may
terminate its participation in the Plan by resolution of its board of directors.
In the event of any such termination, or in the event of the partial termination
of the Plan with respect to a group of Participants, the Accounts of
Participants with respect to whom the Plan is terminated shall become fully
vested and thereafter shall not be subject to forfeiture. In the event that an
Employer terminates its participation in the Plan, the Administrative Committee
shall determine, in the manner provided in Section 17.2, the portion of each of
the funds of the Trust Fund that is applicable to the Participants of such
Employer and their Beneficiaries and direct the Trustee to distribute such
portions to such Participants and Beneficiaries ratably in proportion to the
balances of their respective Accounts.

A complete discontinuance of contributions by an Employer shall be deemed a
termination of such Employer’s participation in the Plan for purposes of this
Section.

Section 17.4. Change in Control. (a) Effect. Notwithstanding any provision of
the Plan to the contrary, during the period commencing on the date of a Change
in Control and ending at the close of business on the last day of the Fiscal
Year during which the Change in Control occurs (the “Restriction Period”), the
Plan may not be terminated, and the Plan may not be amended to:

(1) revise the definition of Eligible Employee such that fewer Employees are
eligible to participate in the Plan, lengthen the service requirement for
participation in the Plan, create an age requirement or entry dates

 

98



--------------------------------------------------------------------------------

for participation in the Plan or otherwise reduce coverage under the Plan;

(2) reduce the amount of pre-tax contributions, designated Roth contributions or
after-tax contributions that a Participant is permitted to make under the Plan;
or

(3) reduce the amount of matching contributions required to be made under the
Plan.

(b) Miscellaneous. Any person who was an Eligible Employee on the day
immediately preceding a Change in Control shall be deemed to be an Eligible
Employee during the Restriction Period so long as the person is employed by a
member of a “controlled group of corporations” which includes, or by a trade or
business that is under common control with (as those terms are defined in
sections 414(b) and (c) of the Code), the Company, any corporation which is the
survivor of any merger or consolidation to which the Company was a party, or any
corporation into which the Company has been liquidated.

Section 17.5. Trust Fund to Be Applied Exclusively for Participants and Their
Beneficiaries. Subject only to the provisions of Article 6 and Sections 15.2(b)
and (c), and any other provision of the Plan to the contrary notwithstanding, no
part of the Trust Fund shall be used for or diverted to any purpose not for the
exclusive benefit of the Participants and their Beneficiaries either by
operation or termination of the Plan, power of amendment or other means.

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer this 24th day of September, 2015.

 

HARRIS CORPORATION By:  

/s/ Adam Histed

Title:  

VP, Human Resources

 

100



--------------------------------------------------------------------------------

SCHEDULE A

Special Rules Applying to Transfer Contributions and Transferred Employees

This Schedule A sets forth special rules applying to Transfer Contributions and
Transferred Employees (each as defined in Section 15.4 of the Plan). Each of the
provisions of the Plan shall be fully applicable to the Transfer Contributions
and Transferred Employees, to the extent that such provisions are not
inconsistent with this Schedule A. All capitalized terms used in this Schedule A
and not otherwise defined herein shall have the meanings assigned to them by the
Plan.

 

1. Encoda Systems, Inc. Profit Sharing Plan and Trust

(a) In General. Effective March 31, 2005, the Encoda Systems, Inc. Profit
Sharing Plan and Trust (the “Encoda Plan”) was merged with and into the Plan.
The portion of a Participant’s Account attributable to Transfer Contributions
from the Encoda Plan shall be designated herein as the “Encoda Plan Account”.

(b) Vesting. A Participant’s Encoda Plan Account shall be 100% vested and
nonforfeitable.

(c) Age 70  1/2 Distributions. A Participant who continues employment after
attaining age 70 1/2 will be entitled to elect to commence distribution of his
Encoda Plan Account no later than April 1 of the calendar year following the
calendar year in which the Participant attains age 70 1/2 even if such
Participant remains employed. Distributions under this paragraph will be made in
accordance with Section 9.1(c) (age 59 1/2 withdrawals) or Section 9.3(d) (age
70 1/2 minimum distributions), as elected by the Participant.

 

2. Harris Broadcast Communications Division 401(k) Plan

(a) In General. The Company, Leitch Incorporated (“Leitch”), Optimal Solutions,
Inc. (“OSI”) and Viewbridge, Inc. (“Viewbridge”) formerly participated in the
Harris Broadcast Communications Division 401(k) Plan (the “Broadcast Plan”),
which plan was frozen as to new contributions and new participants effective
June 30, 2007. Effective as of June 30, 2007, Leitch and OSI were liquidated
into the Company. Effective July 1, 2007, Viewbridge became an Employer under
the Plan. The Broadcast Plan shall be merged with and into the Plan, effective
September 30, 2007.

(b) Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the Broadcast Plan who become eligible
to participate in the Plan effective July 1, 2007.

(c) Vesting. Former participants in the Broadcast Plan who were hired by Leitch,
OSI or Videotek, Inc. prior to January 1, 2006 shall be 100% vested in their
Accounts under the Plan.

 

1A



--------------------------------------------------------------------------------

(d) In-Service Withdrawal of Certain Profit Sharing Contributions. A former
participant in the Videotek, Inc. 401(k) Plan, which plan was merged into the
Broadcast Plan effective June 30, 2006 (the “Videotek Plan”) who has completed
at least 10 Years of Service may elect an in-service withdrawal of an amount not
to exceed 50% of the portion of his or her Account attributable to employer
non-elective discretionary profit sharing contributions made to the Videotek
Plan; provided, however, that in no event shall dividends paid on or after
May 20, 2010 with respect to an investment of such employer non-elective
discretionary profit sharing contributions in the Harris Stock Fund be available
for withdrawal. Notwithstanding any provision of the Plan to the contrary, for
this purpose, a “Year of Service” is a Plan Year during which the Participant is
credited with at least 1,000 Hours of Service.

(e) Service. Service shall be credited for purposes of the Plan with Aastra
Digital Video and Aastra Telecom U.S., Inc. (in the latter case, provided that
the Participant commenced employment by the Company in connection with the
acquisition by the Company of the assets of Aastra Telecom U.S., Inc.).

(f) Qualified Nonelective Contributions. The Broadcast Plan contained certain
“qualified nonelective contributions” within the meaning of section 401(m)(4)(C)
of the Code.

 

3. Harris Technical Services Corporation 401(k) Plan

(a) In General. Harris Technical Services Corporation (“HTSC”) maintained the
Harris Technical Services Corporation 401(k) Plan (the “HTSC Plan”) on behalf of
its Harris Enterprise Services business unit (business unit 00211) (the “HES
Business Unit”). The HTSC Plan was frozen as to new contributions and new
participants, effective July 31, 2007, and HTSC adopted the Plan on behalf of
its HES Business Unit, effective August 1, 2007. The HTSC Plan was merged with
and into the Plan, effective October 31, 2007 .

(b) Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the HTSC Plan who become eligible to
participate in the Plan effective August 1, 2007 (or such later date determined
by the Administrative Committee).

(c) Match Eligibility. Former participants in the HTSC Plan who become eligible
to participate in the Plan effective August 1, 2007 (or such later date
determined by the Administrative Committee) shall be eligible to receive a
matching contribution pursuant to Section 4.2 of the Plan, irrespective of
whether such participants have completed six months of Service.

(d) Service. Service with “Resource Consultants, Inc. USPS MTSC (effective
March 1, 2004)” shall be credited for purposes of the Plan.

 

4. Multimax, Inc. 401(k) Retirement Savings Plan

(a) In General. Multimax Incorporated (“Multimax”) formerly sponsored the
Multimax, Inc. 401(k) Retirement Savings Plan (the “Multimax Plan”), which plan
was frozen as to new participants and new contributions effective September 7,
2007. Effective September 8, 2007,

 

2A



--------------------------------------------------------------------------------

Multimax became an Employer under this Plan. The Multimax Plan shall be merged
with and into this Plan effective December 31, 2007.

(b) Match Eligibility. Participants who were employed by Multimax on
September 7, 2007 shall be eligible to receive a matching contribution pursuant
to Section 4.2 of the Plan effective as of the first day of the calendar month
coinciding with or following 30 days of employment with Multimax or any
Affiliate thereof.

(c) Vesting. The Profit Sharing Accounts of Participants who were employed by
Multimax on September 7, 2007 shall be 100% vested and nonforfeitable. The
vested and nonforfeitable percentage of the Matching Accounts of Participants
who were employed by Multimax on September 7, 2007 shall be determined as
follows by reference to a Participant’s Years of Service as of the date of the
Participant’s termination of employment:

 

Years of Service

   Percentage  

Less than 1

     0 % 

At least 1 but less than 2

     33 % 

At least 2 but less than 3

     66 % 

3 or more

     100 % 

(d) Service. Service with “Legacy Multimax Inc.” shall be credited for purposes
of the Plan.

(e) Qualified Nonelective Contributions. The Accounts of certain Participants
who formerly participated in the Multimax Plan contain qualified nonelective
contributions within the meaning of section 401(m)(4)(C) of the Code
attributable to their participation in such plan.

 

5. Crucial Security, Inc. 401(k) Plan

Crucial Security, Inc. (“Crucial”) maintains the Crucial Security, Inc. 401(k)
Plan (the “Crucial Plan”), which plan was frozen as to new participants and new
contributions effective April 15, 2009. Effective April 16, 2009, Crucial became
an Employer under this Plan. The Crucial Plan shall be merged with and into this
Plan effective August 28, 2009.

 

6. Patriot Technologies, LLC 401(k) Plan

(a) In General. Harris Patriot Healthcare Solutions, LLC (“Harris Patriot”)
maintains the Patriot Technologies, LLC 401(k) Plan (the “Patriot Plan”), which
plan was frozen as to new participants and new contributions effective
November 30, 2009. Effective December 1, 2009, Harris Patriot became an Employer
under this Plan. The Patriot Plan shall be merged with and into this Plan
effective June 16, 2010.

(b) Service. For purposes of the Plan, service with Global Technologies Group,
Inc. shall be credited to former participants in the Patriot Plan.

 

3A



--------------------------------------------------------------------------------

7. CapRock Communications, Inc. 401(k) Plan

(a) In General. CapRock Communications, Inc. (“CapRock”) maintains the CapRock
Communications, Inc. 401(k) Plan (the “CapRock Plan”), which plan was frozen as
to new participants and new contributions effective September 30, 2010.
Effective October 1, 2010, CapRock and it subsidiaries (including without
limitation, CapRock Government Solutions, Inc.) became Employers under this
Plan. The CapRock Plan shall be merged with and into this Plan effective as of
December 31, 2010.

(b) Service. For purposes of the Plan, service with McLeod USA and Arrowhead
Global Solutions, Inc. shall be credited to former participants in the Caprock
Plan.

(c) Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the CapRock Plan who become eligible
to participate in the Plan effective October 1, 2010.

(d) Qualified Reservist Distributions. A former participant in the CapRock Plan
shall be eligible to receive a qualified reservist distribution (as defined in
section 72(t)(2)(G)(iii) of the Code) with respect to the portion of his or her
Account attributable to pre-tax contributions and designated Roth contributions.

 

8. ADP TotalSource Retirement Savings Plan

(a) In General. Prior to April 4, 2011, Carefx Corporation (“Carefx”)
participated in the ADP TotalSource Retirement Savings Plan, a multiple employer
defined contribution plan sponsored by ADP TotalSource, Inc. (the “ADP Plan”).
Effective as of April 4, 2011, Carefx became an Employer under this Plan. The
assets and liabilities of the ADP Plan attributable to the employees and former
employees of Carefx shall be transferred to this Plan in a trust-to-trust
transfer effective as of September 1, 2011.

(b) Vesting. Notwithstanding any other provision in this Plan, former
participants in the ADP Plan whose accounts under such plan were transferred to
this Plan in a trust-to-trust transfer effective as of September 1, 2011
(“Former ADP Plan Participants”) shall be 100% vested in their Matching Accounts
under this Plan.

(c) Military Leave Withdrawals. In the case of a military leave withdrawal
pursuant to Section 9.1(e) of this Plan, a Former ADP Plan Participant shall be
permitted to withdraw not only all or any portion of his or her Account
attributable to pre-tax contributions and designated Roth contributions, but
also all or any portion of his or her Account attributable to matching
contributions. Except as otherwise set forth in this item (c), any such
withdrawal shall be subject to the terms and conditions of Section 9.1(e).

 

4A



--------------------------------------------------------------------------------

SCHEDULE B

Special Rules Applying to Divestiture Accounts and Divestiture Participants

This Schedule B sets forth special rules applying to Divestiture Accounts and
Divestiture Participants (each as defined in Section 15.4 of the Plan). Each of
the provisions of the Plan shall be fully applicable to the Divestiture Accounts
and Divestiture Participants, to the extent that such provisions are not
inconsistent with this Schedule B. All capitalized terms used in this Schedule B
and not otherwise defined herein shall have the meanings assigned to them by the
Plan.

 

1. Divestiture of the Broadcast Communications Division

(a) In General. The Company has entered into an Asset Sale Agreement with HBC
Solutions, Inc. (formerly known as Gores Broadcast Solutions, Inc.) dated as of
December 5, 2012 pursuant to which the Company will sell its Broadcast
Communications Division (such agreement, as it may be amended from time to time,
the “BCD Asset Sale Agreement”). The Employees who will cease to be employed by
the Company as a result of such transaction shall be designated herein as “BCD
Employees.”

(b) Vesting. Notwithstanding any other provision in the Plan, effective as of
the “Initial Closing Date” (as such term is defined in the BCD Asset Sale
Agreement), the BCD Employees shall be 100% vested in their Accounts under the
Plan.

 

2. Divestiture of the Healthcare Solutions Business Unit

(a) In General. The Company has entered into an Asset Sale Agreement with Nant
Health, LLC dated as of June 16, 2015 pursuant to which the Company will sell
its Healthcare Solutions Business Unit (such agreement, as it may be amended
from time to time, the “HCS Asset Sale Agreement”). The Employees who will cease
to be employed by the Company as a result of such transaction shall be
designated herein as “HCS Employees.”

(b) Vesting. Notwithstanding any other provision in the Plan, effective as of
the “Closing Date” (as such term is defined in the HCS Asset Sale Agreement),
the HCS Employees shall be 100% vested in their Accounts under the Plan.

 

1B